
	
		II
		Calendar No. 170
		112th CONGRESS
		1st Session
		S. 1572
		[Report No.
		  112–78]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 15,
			 2011
			Ms. Mikulski, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for Departments of
		  Commerce and Justice, and Science, and Related Agencies for the fiscal year
		  ending September 30, 2012, and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for Departments of
			 Commerce and Justice, and Science, and Related Agencies for the fiscal year
			 ending September 30, 2012, and for other purposes, namely:
		IDepartment of Commerce
			International trade
		  administration
			Operations and administrationFor necessary expenses for international
		  trade activities of the Department of Commerce provided for by law, and for
		  engaging in trade promotional activities abroad, including expenses of grants
		  and cooperative agreements for the purpose of promoting exports of United
		  States firms, without regard to 44 U.S.C. 3702 and 3703; full medical coverage
		  for dependent members of immediate families of employees stationed overseas and
		  employees temporarily posted overseas; travel and transportation of employees
		  of the International Trade Administration between two points abroad, without
		  regard to 49 U.S.C. 40118; employment of Americans and aliens by contract for
		  services; rental of space abroad for periods not exceeding 10 years, and
		  expenses of alteration, repair, or improvement; purchase or construction of
		  temporary demountable exhibition structures for use abroad; payment of tort
		  claims, in the manner authorized in the first paragraph of 28 U.S.C. 2672 when
		  such claims arise in foreign countries; not to exceed
		  $245,250 for official representation expenses
		  abroad; purchase of passenger motor vehicles for official use abroad, not to
		  exceed $45,000 per vehicle; obtaining insurance
		  on official motor vehicles; and rental of tie lines,
		  $441,104,000, to remain available until
		  September 30, 2013, of which $9,439,000 is to be
		  derived from fees to be retained and used by the International Trade
		  Administration, notwithstanding 31 U.S.C. 3302: 
		  Provided further, That
		  the provisions of the first sentence of section 105(f) and all of section
		  108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C.
		  2455(f) and 2458(c)) shall apply in carrying out these activities without
		  regard to section 5412 of the Omnibus Trade and
		  Competitiveness Act of 1988 (15 U.S.C. 4912); and that for the
		  purpose of this Act, contributions under the provisions of the Mutual
		  Educational and Cultural Exchange Act of 1961 shall include payment for
		  assessments for services provided as part of these activities: 
		  Provided further, That
		  up to $2,500,000 from amounts provided herein
		  may be available for necessary expenses of the Commercial Law Development
		  Program, including those authorized under section 636(a) of the Foreign
		  Assistance Act of 1961 (22 U.S.C. 2396(a)).
			Bureau of industry and
		  security
			Operations and administrationFor necessary expenses for export
		  administration and national security activities of the Department of Commerce,
		  including costs associated with the performance of export administration field
		  activities both domestically and abroad; full medical coverage for dependent
		  members of immediate families of employees stationed overseas; employment of
		  Americans and aliens by contract for services abroad; payment of tort claims,
		  in the manner authorized in the first paragraph of 28 U.S.C. 2672 when such
		  claims arise in foreign countries; not to exceed
		  $11,250 for official representation expenses
		  abroad; awards of compensation to informers under the
		  Export Administration Act of 1979,
		  and as authorized by 22 U.S.C. 401(b); and purchase of passenger motor vehicles
		  for official use and motor vehicles for law enforcement use with special
		  requirement vehicles eligible for purchase without regard to any price
		  limitation otherwise established by law,
		  $98,138,000, to remain available until expended,
		  of which $31,279,000 shall be for inspections
		  and other activities related to national security: 
		  Provided, That the provisions of
		  the first sentence of section 105(f) and all of section 108(c) of the Mutual
		  Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c))
		  shall apply in carrying out these activities: 
		  Provided further, That
		  payments and contributions collected and accepted for materials or services
		  provided as part of such activities may be retained for use in covering the
		  cost of such activities, and for providing information to the public with
		  respect to the export administration and national security activities of the
		  Department of Commerce and other export control programs of the United States
		  and other governments.
			Economic development
		  administration
			Economic development assistance
		  programs
			For grants for economic development
		  assistance as provided by the Public Works and Economic Development Act of
		  1965, for trade adjustment assistance, and for grants authorized by section 27
		  of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et
		  seq.), as added by section 603 of the America COMPETES Reauthorization Act of
		  2010 (Public Law 111–358), $220,000,000, to
		  remain available until expended.
			For an additional amount for Economic
		  Development Assistance Programs for expenses related to disaster
		  relief, long-term recovery, and restoration of infrastructure in areas that
		  received a major disaster designation in 2011 pursuant to the Robert T.
		  Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)),
		  $135,000,000, to remain available until
		  expended: 
		  Provided, That such amount is
		  designated by Congress as being for disaster relief pursuant to section
		  251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985
		  (Public Law 99–177), as amended.
			Salaries and expensesFor necessary expenses of administering the
		  economic development assistance programs as provided for by law,
		  $37,166,000: 
		  Provided, That these funds may be
		  used to monitor projects approved pursuant to title I of the Public Works
		  Employment Act of 1976, title II of the Trade
		  Act of 1974, and the Community Emergency Drought Relief Act of
		  1977.
			Minority business development
		  agency
			Minority business developmentFor necessary expenses of the Department of
		  Commerce in fostering, promoting, and developing minority business enterprise,
		  including expenses of grants, contracts, and other agreements with public or
		  private organizations,
		  $29,732,000.
			Economic and statistical
		  analysis
			Salaries and expensesFor necessary expenses, as authorized by
		  law, of economic and statistical analysis programs of the Department of
		  Commerce,
		  $95,119,000.
			Bureau of the
		  census
			Salaries and expensesFor expenses necessary for collecting,
		  compiling, analyzing, preparing, and publishing statistics, provided for by
		  law, $253,336,000: 
		  Provided, That from amounts
		  provided herein, funds may be used for promotion, outreach, and marketing
		  activities.
			Periodic censuses and
		  programs
			(Including Transfer of Funds)For necessary expenses to collect and
		  publish statistics for periodic censuses and programs provided for by law,
		  $690,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That from amounts
		  provided herein, funds may be used for additional promotion, outreach, and
		  marketing activities: 
		  Provided further, That
		  within the amounts appropriated, $1,000,000
		  shall be transferred to the Office of the Inspector General for activities
		  associated with carrying out investigations and audits related to the Bureau of
		  the Census.
			National telecommunications and information
		  administration
			Salaries and expensesFor necessary expenses, as provided for by
		  law, of the National Telecommunications and Information Administration (NTIA),
		  $45,568,000, to remain available until September
		  30, 2013: 
		  Provided, That, notwithstanding 31
		  U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for
		  costs incurred in spectrum management, analysis, operations, and related
		  services, and such fees shall be retained and used as offsetting collections
		  for costs of such spectrum services, to remain available until expended: 
		  Provided further, That
		  the Secretary of Commerce is authorized to retain and use as offsetting
		  collections all funds transferred, or previously transferred, from other
		  Government agencies for all costs incurred in telecommunications research,
		  engineering, and related activities by the Institute for Telecommunication
		  Sciences of NTIA, in furtherance of its assigned functions under this
		  paragraph, and such funds received from other Government agencies shall remain
		  available until expended.
			Public telecommunications facilities,
		  planning and constructionFor
		  the administration of prior-year grants, recoveries and unobligated balances of
		  funds previously appropriated are hereafter available for the administration of
		  all open grants until their expiration.
			United states patent and trademark
		  office
			Salaries and
		  expenses
			(Including transfer of funds)For necessary expenses of the United States
		  Patent and Trademark Office (USPTO) provided for by law, including defense of
		  suits instituted against the Under Secretary of Commerce for Intellectual
		  Property and Director of the USPTO,
		  $2,706,313,000 to remain available until
		  expended: 
		  Provided, That the sum herein
		  appropriated from the general fund shall be reduced as offsetting collections
		  assessed and collected pursuant to 15 U.S.C. 1113 and 35 U.S.C. 41 and 376 are
		  received during fiscal year 2012, so as to result in a fiscal year 2012
		  appropriation from the general fund estimated at
		  $0: 
		  Provided further, That
		  during fiscal year 2012, should the total amount of offsetting fee collections
		  and the surcharge provided herein be less than
		  $2,706,313,000 this amount shall be reduced
		  accordingly: 
		  Provided further, That
		  any amount received in excess of $2,706,313,000
		  in fiscal year 2012 and deposited in the Patent and Trademark Fee Reserve Fund
		  shall remain available until expended: 
		  Provided further, That
		  the Director of the Patent and Trademark Office shall submit a spending plan to
		  the Committees on Appropriations of the House of Representatives and the Senate
		  for any amounts made available by the preceding proviso and such spending plan
		  shall be treated as a reprogramming under section 505 of this Act and shall not
		  be available for obligation or expenditure except in compliance with the
		  procedures set forth in that section: 
		  Provided further, That
		  from amounts provided herein, not to exceed $750
		  shall be made available in fiscal year 2012 for official reception and
		  representation expenses: 
		  Provided further, That
		  in fiscal year 2012 from the amounts made available for Salaries and
		  Expenses for the USPTO, the amounts necessary to pay: (1) the
		  difference between the percentage of basic pay contributed by the USPTO and
		  employees under section 8334(a) of title 5, United States Code, and the normal
		  cost percentage (as defined by section 8331(17) of that title) as provided by
		  the Office of Personnel Management (OPM) for USPTO's specific use, of basic
		  pay, of employees subject to subchapter III of chapter 83 of that title; and
		  (2) the present value of the otherwise unfunded accruing costs, as determined
		  by OPM for USPTO's specific use of post-retirement life insurance and
		  post-retirement health benefits coverage for all USPTO employees who are
		  enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees
		  Group Life Insurance (FEGLI), shall be transferred to the Civil Service
		  Retirement and Disability Fund, the Employees Life Insurance Fund, and the
		  Employees Health Benefits Fund, as appropriate, and shall be available for the
		  authorized purposes of those accounts: Provided
			 further, That any differences between the present value
		  factors published in OPM’s yearly 300 series benefit letters and the factors
		  that OPM provides for PTO’s specific use shall be recognized as an imputed cost
		  on PTO’s financial statements, where applicable: 
		  Provided further, That
		  sections 801, 802, and 803 of division B, Public Law 108–447 shall remain in
		  effect during fiscal year 2012: 
		  Provided further, That
		  the Director may, this year, reduce by regulation fees payable for documents in
		  patent and trademark matters, in connection with the filing of documents filed
		  electronically in a form prescribed by the Director: 
		  Provided further, That
		  there shall be a surcharge of 15 percent, as provided for by section 11(i) of
		  the Leahy-Smith America Invents Act: 
		  Provided further, That
		  hereafter the Director shall reduce fees for providing prioritized examination
		  of utility and plant patent applications by 50 percent for small entities that
		  qualify for reduced fees under 35 U.S.C. 41(h)(1), so long as the fees of the
		  prioritized examination program are set to recover the estimated cost of the
		  program: 
		  Provided further, That
		  the receipts collected as a result of these surcharges shall be available
		  within the amounts provided herein to the United States Patent and Trademark
		  Office without fiscal year limitation, for all authorized activities and
		  operations of the Office: 
		  Provided further, That
		  within the amounts appropriated, $1,000,000
		  shall be transferred to the Office of Inspector General for activities
		  associated with carrying out investigations and audits related to the
		  USPTO.
			National institute of standards and
		  technology
			Scientific and technical research and
		  servicesFor necessary
		  expenses of the National Institute of Standards and Technology,
		  $500,000,000, to remain available until
		  expended, of which not to exceed $9,000,000 may
		  be transferred to the Working Capital Fund: 
		  Provided, That not to exceed
		  $5,000 shall be for official reception and
		  representation expenses.
			Industrial technology
		  servicesFor necessary
		  expenses of the Industrial Technology Services,
		  $120,000,000 to remain available until
		  expended: Provided, That of the amounts
		  appropriated herein, $120,000,000 shall be for
		  the Hollings Manufacturing Extension Partnership.
			Construction of research
		  facilitiesFor construction of
		  new research facilities, including architectural and engineering design, and
		  for renovation and maintenance of existing facilities, not otherwise provided
		  for the National Institute of Standards and Technology, as authorized by 15
		  U.S.C. 278c–278e, $60,000,000, to remain
		  available until expended.
			National oceanic and atmospheric
		  administration
			Operations, research, and
		  facilities
			(including transfer of funds)For necessary expenses of activities
		  authorized by law for the National Oceanic and Atmospheric Administration,
		  including maintenance, operation, and hire of aircraft and vessels; grants,
		  contracts, or other payments to nonprofit organizations for the purposes of
		  conducting activities pursuant to cooperative agreements; and relocation of
		  facilities, $3,134,327,000, to remain available
		  until September 30, 2013, except for funds provided for cooperative
		  enforcement, which shall remain available until September 30, 2014: 
		  Provided, That fees and donations
		  received by the National Ocean Service for the management of national marine
		  sanctuaries may be retained and used for the salaries and expenses associated
		  with those activities, notwithstanding 31 U.S.C. 3302: 
		  Provided further, That
		  in addition, $109,098,000 shall be derived by
		  transfer from the fund entitled Promote and Develop Fishery Products and
		  Research Pertaining to American Fisheries: 
		  Provided further, That
		  of the $3,250,425,000 provided for in direct
		  obligations under this heading $3,134,327,000 is
		  appropriated from the general fund, and
		  $109,098,000 is provided by transfer and
		  $7,000,000 is derived from recoveries of prior
		  year obligations: 
		  Provided further, That
		  payments of funds made available under this heading to the Department of
		  Commerce Working Capital Fund including Department of Commerce General Counsel
		  legal services shall not exceed $41,105,000: 
		  Provided further, That
		  the total amount available for the National Oceanic and Atmospheric
		  Administration corporate services administrative support costs shall not exceed
		  $219,291,000: 
		  Provided further, That
		  any deviation from the amounts designated for specific activities in the
		  explanatory statement accompanying this Act, or any use of deobligated balances
		  of funds provided under this heading in previous years, shall be subject to the
		  procedures set forth in section 505 of this Act: 
		  Provided further, That
		  in allocating grants under sections 306 and 306A of the
		  Coastal Zone Management Act of
		  1972, as amended, no coastal State shall receive more than 5 percent
		  or less than 1 percent of increased funds appropriated over the previous fiscal
		  year.In addition, for necessary
		  retired pay expenses under the Retired Serviceman's Family Protection and
		  Survivor Benefits Plan, and for payments for the medical care of retired
		  personnel and their dependents under the Dependents Medical Care Act (10 U.S.C.
		  55), such sums as may be necessary.
			Procurement, acquisition and
		  constructionFor procurement,
		  acquisition and construction of capital assets, including alteration and
		  modification costs, of the National Oceanic and Atmospheric Administration
		  (NOAA), $1,833,594,000, to remain available
		  until September 30, 2014, except funds provided for construction of facilities
		  which shall remain available until expended: 
		  Provided, That of the
		  $1,841,594,000 provided for in direct
		  obligations under this heading, $1,833,594,000
		  is appropriated from the general fund and
		  $8,000,000 is provided from recoveries of prior
		  year obligations: 
		  Provided further, That
		  any deviation from the amounts designated for specific activities in the
		  explanatory statement accompanying this Act, or any use of deobligated balances
		  of funds provided under this heading in previous years, shall be subject to the
		  procedures set forth in section 505 of this Act: 
		  Provided further, That
		  the Secretary of Commerce shall include in budget justification materials that
		  the Secretary submits to Congress in support of the Department of Commerce
		  budget (as submitted with the budget of the President under section 1105(a) of
		  title 31, United States Code) an estimate for each NOAA Procurement,
		  Acquisition or Construction project having a total of more than
		  $5,000,000 and simultaneously the budget
		  justification shall include an estimate of the budgetary requirements for each
		  such project for each of the 5 subsequent fiscal
		  years.
			Pacific coastal salmon recovery
		  fundFor necessary expenses
		  associated with the restoration of Pacific salmon populations,
		  $65,000,000, to remain available until September
		  30, 2013: 
		  Provided, That of the funds
		  provided herein the Secretary of Commerce may issue grants to the States of
		  Washington, Oregon, Idaho, Nevada, California, and Alaska, and Federally
		  recognized tribes of the Columbia River and Pacific Coast (including Alaska)
		  for projects necessary for conservation of salmon and steelhead populations,
		  for restoration of populations that are listed as threatened or endangered, or
		  identified by a State as at-risk to be so-listed, for maintaining populations
		  necessary for exercise of tribal treaty fishing rights or native subsistence
		  fishing, or for conservation of Pacific coastal salmon and steelhead habitat,
		  based on guidelines to be developed by the Secretary of Commerce: 
		  Provided further, That
		  all funds shall be allocated based on scientific and other merit principles and
		  shall not be available for marketing activities: 
		  Provided further, That
		  funds disbursed to States shall be subject to a matching requirement of funds
		  or documented in-kind contributions of at least 33 percent of the Federal
		  funds.
			Fishermen's Contingency FundFor carrying out the provisions of title IV
		  of Public Law 95–372, not to exceed $350,000, to
		  be derived from receipts collected pursuant to that Act, to remain available
		  until expended.
			Fisheries finance program
		  accountSubject to section 502
		  of the Congressional Budget Act of 1974, during fiscal year 2012, obligations
		  of direct loans may not exceed $24,000,000 for
		  Individual Fishing Quota loans and not to exceed
		  $59,000,000 for traditional direct loans as
		  authorized by the Merchant Marine Act
		  of 1936: 
		  Provided, That none of the funds
		  made available under this heading may be used for direct loans for any new
		  fishing vessel that will increase the harvesting capacity in any United States
		  fishery.
			Departmental
		  management
			Salaries and expensesFor expenses necessary for the departmental
		  management of the Department of Commerce provided for by law, including not to
		  exceed $5,000 for official reception and
		  representation,
		  $56,726,000.
			renovation and modernizationFor expenses necessary, including blast
		  windows, for the renovation and modernization of Department of Commerce
		  facilities, $5,000,000, to remain available
		  until expended.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978 (5 U.S.C. App.) (as amended),
		  $26,946,000.
			General provisions—Department of
		  commerce
			101.During the current fiscal year, applicable
			 appropriations and funds made available to the Department of Commerce by this
			 Act shall be available for the activities specified in the Act of October 26,
			 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act,
			 and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not
			 otherwise authorized only upon the certification of officials designated by the
			 Secretary of Commerce that such payments are in the public interest.
			102.During the current fiscal year,
			 appropriations made available to the Department of Commerce by this Act for
			 salaries and expenses shall be available for hire of passenger motor vehicles
			 as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C.
			 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C.
			 5901–5902).
			103.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 Commerce in this Act may be transferred between such appropriations, but no
			 such appropriation shall be increased by more than 10 percent by any such
			 transfers: 
			 Provided, That any transfer
			 pursuant to this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that section:
			 
			 Provided further,
			 That the Secretary of Commerce shall notify the Committees on Appropriations at
			 least 15 days in advance of the acquisition or disposal of any capital asset
			 (including land, structures, and equipment) not specifically provided for in
			 this Act or any other law appropriating funds for the Department of Commerce: 
			 Provided further,
			 That for the National Oceanic and Atmospheric Administration this section shall
			 provide for transfers among appropriations made only to the National Oceanic
			 and Atmospheric Administration and such appropriations may not be transferred
			 and reprogrammed to other Department of Commerce bureaus and appropriation
			 accounts.
			104.Any costs incurred by a department or
			 agency funded under this title resulting from personnel actions taken in
			 response to funding reductions included in this title or from actions taken for
			 the care and protection of loan collateral or grant property shall be absorbed
			 within the total budgetary resources available to such department or agency: 
			 Provided, That the authority to
			 transfer funds between appropriations accounts as may be necessary to carry out
			 this section is provided in addition to authorities included elsewhere in this
			 Act: 
			 Provided further,
			 That use of funds to carry out this section shall be treated as a reprogramming
			 of funds under section 505 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set forth in
			 that section.
			105.The requirements set forth by section 112
			 of division B of Public Law 110–161 are hereby adopted by reference.
			106.Notwithstanding any other law, the
			 Secretary may furnish services (including but not limited to utilities,
			 telecommunications, and security services) necessary to support the operation,
			 maintenance, and improvement of space that persons, firms or organizations are
			 authorized pursuant to the Public Buildings Cooperative Use Act of 1976 or
			 other authority to use or occupy in the Herbert C. Hoover Building, Washington,
			 DC, or other buildings, the maintenance, operation, and protection of which has
			 been delegated to the Secretary from the Administrator of General Services
			 pursuant to the Federal Property and
			 Administrative Services Act of 1949, as amended, on a reimbursable
			 or non-reimbursable basis. Amounts received as reimbursement for services
			 provided under this section or the authority under which the use or occupancy
			 of the space is authorized, up to $200,000,
			 shall be credited to the appropriation or fund which initially bears the costs
			 of such services.
			107.Nothing in this title shall be construed to
			 prevent a grant recipient from deterring child pornography, copyright
			 infringement, or any other unlawful activity over its networks.
			108.The administration of the National Oceanic
			 and Atmospheric Administration is authorized to use, with their consent, with
			 reimbursement and subject to the limits of available appropriations, the land,
			 services, equipment, personnel, and facilities of any department, agency or
			 instrumentality of the United States, or of any State, local government, Indian
			 tribal government, Territory or possession, or of any political subdivision
			 thereof, or of any foreign government or international organization for
			 purposes related to carrying out the responsibilities of any statute
			 administered by the National Oceanic and Atmospheric Administration.
			109.All balances in the Coastal Zone Management
			 Fund, whether unobligated or unavailable, are hereby permanently cancelled, and
			 notwithstanding section 308(b) of the Coastal Zone Management Act of 1972, as
			 amended (16 U.S.C. 1456a), any future payments to the Fund made pursuant to
			 sections 307 (16 U.S.C. 1456) and 308 (16 U.S.C. 1456a) of the Coastal Zone
			 Management Act of 1972, as amended, shall, in this fiscal year and any future
			 fiscal years, be treated in accordance with the Federal Credit Reform Act of
			 1990, as amended.
			110.There is established in the Treasury a
			 non-interest bearing fund to be known as the Fisheries Enforcement Asset
			 Forfeiture Fund, which shall consist of all sums received as fines,
			 penalties, and forfeitures of property for violations of any provisions of 16
			 U.S.C. chapter 38 or of any other marine resource law enforced by the Secretary
			 of Commerce, including the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et
			 seq.) and with the exception of collections pursuant to 16 U.S.C. 1437, which
			 are currently deposited in the Operations, Research, and Facilities account: 
			 Provided, That all unobligated
			 balances that have been collected pursuant to 16 U.S.C. 1861 or any other
			 marine resource law enforced by the Secretary of Commerce with the exception of
			 16 U.S.C. 1437 shall be transferred from the Operations, Research, and
			 Facilities account into the Fisheries Enforcement Asset Forfeiture Fund and
			 shall remain available until expended.
			111.There is established in the Treasury a
			 non-interest bearing fund to be known as the Sanctuaries Enforcement
			 Asset Forfeiture Fund, which shall consist of all sums received as
			 fines, penalties, and forfeitures of property for violations of any provisions
			 of 16 U.S.C. chapter 38, which are currently deposited in the Operations,
			 Research, and Facilities account: 
			 Provided, That all unobligated
			 balances that have been collected pursuant to 16 U.S.C. 1437 shall be
			 transferred from the Operations, Research, and Facilities account into the
			 Sanctuaries Enforcement Asset Forfeiture Fund and shall remain available until
			 expended.
			112.Notwithstanding any other provision of law,
			 the National Oceanic and Atmospheric Administration is authorized to receive
			 and expend funds made available by any Federal agency, State or subdivision
			 thereof, public or private organization, or individual to carry out any statute
			 administered by the National Oceanic and Atmospheric Administration: 
			 Provided, That use of funds to
			 carry out this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section.
			113.(a)The Secretary of State shall ensure
			 participation in the Commission for the Conservation and Management of Highly
			 Migratory Fish Stocks in the Western and Central Pacific Ocean
			 (Commission) and its subsidiary bodies by American Samoa, Guam,
			 and the Northern Mariana Islands (collectively, the U.S. Participating
			 Territories) to the same extent provided to the territories of other
			 nations.
				(b)The U.S. Participating Territories are each
			 authorized to use, assign, allocate, and manage catch limits of highly
			 migratory fish stocks, or fishing effort limits, agreed to by the Commission
			 for the participating territories of the Convention for the Conservation and
			 Management of Highly Migratory Fish Stocks in the Western and Central Pacific
			 Ocean, through arrangements with U.S. vessels with permits issued under the
			 Pelagics Fishery Management Plan of the Western Pacific Region. Vessels under
			 such arrangements are integral to the domestic fisheries of the U.S.
			 Participating Territories provided that such arrangements shall impose no
			 requirements regarding where such vessels must fish or land their catch and
			 shall be funded by deposits to the Western Pacific Sustainable Fisheries Fund
			 in support of fisheries development projects identified in a Territory’s Marine
			 Conservation Plan and adopted pursuant to section 204 of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1824). The Secretary of
			 Commerce shall attribute catches made by vessels operating under such
			 arrangements to the U.S. Participating Territories for the purposes of annual
			 reporting to the Commission.
				(c)The Western Pacific Regional Fisheries
			 Management Council—
					(1)is authorized to accept and deposit into
			 the Western Pacific Sustainable Fisheries Fund funding for arrangements
			 pursuant to subsection (b);
					(2)shall use amounts deposited under paragraph
			 (1) that are attributable to a particular U.S. Participating Territory only for
			 implementation of that Territory’s Marine Conservation Plan adopted pursuant to
			 section 204 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1824); and
					(3)shall recommend an amendment to the
			 Pelagics Fishery Management Plan for the Western Pacific Region, and associated
			 regulations, to implement this section.
					(d)Subsection (b) shall remain in effect until
			 such time as—
					(1)the Western Pacific Regional Fishery
			 Management Council recommends an amendment to the Pelagics Fishery Management
			 Plan for the Western Pacific Region, and implementing regulations, to the
			 Secretary of Commerce that authorize use, assignment, allocation, and
			 management of catch limits of highly migratory fish stocks, or fishing effort
			 limits, established by the Commission and applicable to U.S. Participating
			 Territories;
					(2)the Secretary of Commerce approves the
			 amendment as recommended; and
					(3)such implementing regulations become
			 effective.
					This title may be cited as the
			 Department of Commerce Appropriations
			 Act, 2012.
				IIDepartment of Justice
			General
		  administration
			Salaries and expensesFor expenses necessary for the
		  administration of the Department of Justice,
		  $115,886,000, of which not to exceed
		  $4,000,000 for security and construction of
		  Department of Justice facilities shall remain available until expended: 
		  Provided, That the Attorney General
		  is authorized to transfer funds appropriated within General Administration to
		  any office in this account: 
		  Provided further, That
		  $18,903,000 is for Department Leadership;
		  $8,311,000 is for Intergovernmental
		  Relations/External Affairs; $12,925,000 is for
		  Executive Support/Professional Responsibility; and
		  $75,747,000 is for the Justice Management
		  Division: 
		  Provided further, That
		  any change in amounts specified in the preceding proviso greater than 5 percent
		  shall be submitted for approval to the House and Senate Committees on
		  Appropriations consistent with the terms of section 505 of this Act: 
		  Provided further, That
		  this transfer authority is in addition to transfers authorized under section
		  505 of this Act.
			National Drug Intelligence
		  CenterFor necessary expenses
		  of the National Drug Intelligence Center, including reimbursement of Air Force
		  personnel for the National Drug Intelligence Center to support the Department
		  of Defense’s counter-drug intelligence responsibilities,
		  $20,000,000: 
		  Provided, That the National Drug
		  Intelligence Center shall maintain the personnel and technical resources to
		  provide timely support to law enforcement authorities and the intelligence
		  community by conducting document and computer exploitation of materials
		  collected in Federal, State, and local law enforcement activity associated with
		  counter-drug, counterterrorism, and national security investigations and
		  operations.
			Justice information sharing
		  technologyFor necessary
		  expenses for information sharing technology, including planning, development,
		  deployment and departmental direction,
		  $47,000,000, to remain available until
		  expended.
			Tactical law enforcement wireless
		  communicationsFor the costs
		  of developing and implementing a nationwide Integrated Wireless Network
		  supporting Federal law enforcement communications, and for the costs of
		  operations and maintenance of existing Land Mobile Radio legacy systems,
		  $87,000,000, to remain available until expended:
		  
		  Provided, That the Attorney General
		  shall transfer to this account all funds made available to the Department of
		  Justice for the purchase of portable and mobile radios: 
		  Provided further, That
		  any transfer made under the preceding proviso shall be subject to section 505
		  of this Act.
			Administrative review and
		  appeals
			(including transfer of funds)For expenses necessary for the
		  administration of pardon and clemency petitions and immigration-related
		  activities, $294,082,000, of which
		  $4,000,000 shall be derived by transfer from the
		  Executive Office for Immigration Review fees deposited in the
		  Immigration Examinations Fee
		  account.
			Detention trusteeFor necessary expenses of the Federal
		  Detention Trustee, $1,563,453,000, to remain
		  available until expended: 
		  Provided, That the Trustee shall be
		  responsible for managing the Justice Prisoner and Alien Transportation System: 
		  Provided further, That
		  not to exceed $20,000,000 shall be considered
		  funds appropriated for State and local law enforcement
		  assistance pursuant to 18 U.S.C. 4013(b).
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, $84,199,000, including not to
		  exceed $10,000 to meet unforeseen emergencies of
		  a confidential character.
			United states parole
		  commission
			Salaries and expensesFor necessary expenses of the United States
		  Parole Commission as authorized,
		  $12,577,000.
			Legal
		  activities
			Salaries and expenses, general legal
		  activities
			For expenses necessary for the legal
		  activities of the Department of Justice, not otherwise provided for, including
		  not to exceed $20,000 for expenses of collecting
		  evidence, to be expended under the direction of, and to be accounted for solely
		  under the certificate of, the Attorney General; and rent of private or
		  Government-owned space in the District of Columbia,
		  $846,099,000, of which not to exceed
		  $10,000,000 for litigation support contracts
		  shall remain available until expended: 
		  Provided, That of the total amount
		  appropriated, not to exceed $7,500 shall be
		  available to INTERPOL Washington for official reception and representation
		  expenses: 
		  Provided further, That
		  notwithstanding section 205 of this Act, upon a determination by the Attorney
		  General that emergent circumstances require additional funding for litigation
		  activities of the Civil Division, the Attorney General may transfer such
		  amounts to Salaries and Expenses, General Legal Activities from
		  available appropriations for the current fiscal year for the Department of
		  Justice, as may be necessary to respond to such circumstances: 
		  Provided further, That
		  any transfer pursuant to the previous proviso shall be treated as a
		  reprogramming under section 505 of this Act and shall not be available for
		  obligation or expenditure except in compliance with the procedures set forth in
		  that section: 
		  Provided further, That
		  of the amount appropriated, such sums as may be necessary shall be available to
		  reimburse the Office of Personnel Management for salaries and expenses
		  associated with the election monitoring program under section 8 of the Voting
		  Rights Act of 1965 (42 U.S.C. 1973f): 
		  Provided further, That
		  of the amounts provided under this heading for the election monitoring program
		  $3,390,000, shall remain available until
		  expended.In addition, for
		  reimbursement of expenses of the Department of Justice associated with
		  processing cases under the National Childhood Vaccine Injury Act of 1986, not
		  to exceed $7,833,000, to be appropriated from
		  the Vaccine Injury Compensation Trust Fund.
			Salaries and expenses, antitrust
		  divisionFor expenses
		  necessary for the enforcement of antitrust and kindred laws,
		  $159,587,000, to remain available until
		  expended: 
		  Provided, That notwithstanding any
		  other provision of law, fees collected for premerger notification filings under
		  the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a),
		  regardless of the year of collection (and estimated to be
		  $108,000,000 in fiscal year 2012), shall be
		  retained and used for necessary expenses in this appropriation, and shall
		  remain available until expended: 
		  Provided further, That
		  the sum herein appropriated from the general fund shall be reduced as such
		  offsetting collections are received during fiscal year 2012, so as to result in
		  a final fiscal year 2012 appropriation from the general fund estimated at
		  $51,587,000.
			Salaries and expenses, united states
		  attorneysFor necessary
		  expenses of the Offices of the United States Attorneys, including
		  inter-governmental and cooperative agreements,
		  $1,891,532,000: 
		  Provided, That of the total amount
		  appropriated, not to exceed $6,000 shall be
		  available for official reception and representation expenses: 
		  Provided further, That
		  not to exceed $25,000,000 shall remain available
		  until expended: 
		  Provided further, That
		  of the amount provided under this heading, not less than
		  $43,184,000 shall be used for salaries and
		  expenses for assistant U.S. Attorneys to carry out section 704 of the Adam
		  Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) concerning
		  the prosecution of offenses relating to the sexual exploitation of
		  children.
			United states trustee system
		  fundFor necessary expenses of
		  the United States Trustee Program, as authorized,
		  $234,115,000, to remain available until expended
		  and to be derived from the United States Trustee System Fund: 
		  Provided, That notwithstanding any
		  other provision of law, deposits to the Fund shall be available in such amounts
		  as may be necessary to pay refunds due depositors: 
		  Provided further,
		  That, notwithstanding any other provision of law,
		  $234,115,000 of offsetting collections pursuant
		  to 28 U.S.C. 589a(b) shall be retained and used for necessary expenses in this
		  appropriation and shall remain available until expended: 
		  Provided further, That
		  the sum herein appropriated from the Fund shall be reduced as such offsetting
		  collections are received during fiscal year 2012, so as to result in a final
		  fiscal year 2012 appropriation from the Fund estimated at
		  $0.
			Salaries and expenses, foreign claims
		  settlement commissionFor
		  expenses necessary to carry out the activities of the Foreign Claims Settlement
		  Commission, including services as authorized by section 3109 of title 5, United
		  States Code,
		  $2,071,000.
			Fees and expenses of
		  witnessesFor fees and
		  expenses of witnesses, for expenses of contracts for the procurement and
		  supervision of expert witnesses, for private counsel expenses, including
		  advances, and for expenses of foreign counsel,
		  $270,000,000, to remain available until
		  expended: 
		  Provided, That not to exceed
		  $10,000,000 may be made available for
		  construction of buildings for protected witness safesites: 
		  Provided further, That
		  not to exceed $3,000,000 may be made available
		  for the purchase and maintenance of armored and other vehicles for witness
		  security caravans: 
		  Provided further, That
		  not to exceed $11,000,000 may be made available
		  for the purchase, installation, maintenance, and upgrade of secure
		  telecommunications equipment and a secure automated information network to
		  store and retrieve the identities and locations of protected
		  witnesses.
			Salaries and expenses, community relations
		  serviceFor necessary expenses
		  of the Community Relations Service, $11,227,000:
		  
		  Provided, That notwithstanding
		  section 205 of this Act, upon a determination by the Attorney General that
		  emergent circumstances require additional funding for conflict resolution and
		  violence prevention activities of the Community Relations Service, the Attorney
		  General may transfer such amounts to the Community Relations Service, from
		  available appropriations for the current fiscal year for the Department of
		  Justice, as may be necessary to respond to such circumstances: 
		  Provided further, That
		  any transfer pursuant to the preceding proviso shall be treated as a
		  reprogramming under section 505 of this Act and shall not be available for
		  obligation or expenditure except in compliance with the procedures set forth in
		  that section.
			Assets forfeiture fundFor expenses authorized by 28 U.S.C.
		  524(c)(1)(B), (F), and (G), $20,990,000, to be
		  derived from the Department of Justice Assets Forfeiture
		  Fund.
			United states marshals
		  service
			Salaries and expensesFor necessary expenses of the United States
		  Marshals Service, $1,101,041,000; of which not
		  to exceed $6,000 shall be available for official
		  reception and representation expenses; and of which not to exceed
		  $20,000,000 shall remain available until
		  expended.
			ConstructionFor construction in space controlled,
		  occupied or utilized by the United States Marshals Service for prisoner holding
		  and related support, $12,000,000, to remain
		  available until expended; of which not less than
		  $9,696,000 shall be available for the costs of
		  courthouse security equipment, including furnishings, relocations, and
		  telephone systems and cabling.
			National security
		  division
			Salaries and expensesFor expenses necessary to carry out the
		  activities of the National Security Division,
		  $86,007,000; of which not to exceed
		  $5,000,000 for information technology systems
		  shall remain available until expended: 
		  Provided, That notwithstanding
		  section 205 of this Act, upon a determination by the Attorney General that
		  emergent circumstances require additional funding for the activities of the
		  National Security Division, the Attorney General may transfer such amounts to
		  this heading from available appropriations for the current fiscal year for the
		  Department of Justice, as may be necessary to respond to such circumstances: 
		  Provided further, That
		  any transfer pursuant to the preceding proviso shall be treated as a
		  reprogramming under section 505 of this Act and shall not be available for
		  obligation or expenditure except in compliance with the procedures set forth in
		  that section.
			Interagency law
		  enforcement
			Interagency crime and drug
		  enforcementFor necessary
		  expenses for the identification, investigation, and prosecution of individuals
		  associated with the most significant drug trafficking and affiliated money
		  laundering organizations not otherwise provided for, to include
		  inter-governmental agreements with State and local law enforcement agencies
		  engaged in the investigation and prosecution of individuals involved in
		  organized crime drug trafficking, $516,962,000,
		  of which $50,000,000 shall remain available
		  until expended: 
		  Provided, That any amounts
		  obligated from appropriations under this heading may be used under authorities
		  available to the organizations reimbursed from this
		  appropriation.
			Federal bureau of
		  investigation
			Salaries and expensesFor necessary expenses of the Federal Bureau
		  of Investigation for detection, investigation, and prosecution of crimes
		  against the United States, $7,785,000,000, of
		  which not to exceed $150,000,000 shall remain
		  available until expended: 
		  Provided, That not to exceed
		  $153,750 shall be available for official
		  reception and representation expenses.
			ConstructionFor all necessary expenses, to include the
		  cost of equipment, furniture, and information technology requirements, related
		  to construction or acquisition of buildings, facilities and sites by purchase,
		  or as otherwise authorized by law; conversion, modification and extension of
		  Federally owned buildings; and preliminary planning and design of projects;
		  $75,000,000, to remain available until
		  expended.
			Drug enforcement
		  administration
			Salaries and expensesFor necessary expenses of the Drug
		  Enforcement Administration, including not to exceed
		  $70,000 to meet unforeseen emergencies of a
		  confidential character pursuant to 28 U.S.C. 530C; and expenses for conducting
		  drug education and training programs, including travel and related expenses for
		  participants in such programs and the distribution of items of token value that
		  promote the goals of such programs,
		  $1,900,084,000; of which not to exceed
		  $75,000,000 shall remain available until
		  expended; and of which not to exceed $75,000
		  shall be available for official reception and representation
		  expenses.
			CONSTRUCTIONFor necessary expenses, to include the cost
		  of equipment, furniture, and information technology requirements, related to
		  construction or acquisition of buildings; and operation and maintenance of
		  secure work environment facilities and secure networking capabilities;
		  $10,000,000, to remain available until
		  expended.
			Bureau of alcohol, tobacco, firearms and
		  explosives
			Salaries and expensesFor necessary expenses of the Bureau of
		  Alcohol, Tobacco, Firearms and Explosives, not to exceed
		  $30,000 for official reception and
		  representation expenses; for training of State and local law enforcement
		  agencies with or without reimbursement, including training in connection with
		  the training and acquisition of canines for explosives and fire accelerants
		  detection; and for provision of laboratory assistance to State and local law
		  enforcement agencies, with or without reimbursement,
		  $1,090,292,000, of which not to exceed
		  $1,000,000 shall be available for the payment of
		  attorneys' fees as provided by section 924(d)(2) of title 18, United States
		  Code; and of which not to exceed $20,000,000
		  shall remain available until expended: 
		  Provided, That no funds
		  appropriated herein shall be available for salaries or administrative expenses
		  in connection with consolidating or centralizing, within the Department of
		  Justice, the records, or any portion thereof, of acquisition and disposition of
		  firearms maintained by Federal firearms licensees: 
		  Provided further, That
		  no funds appropriated herein shall be used to pay administrative expenses or
		  the compensation of any officer or employee of the United States to implement
		  an amendment or amendments to 27 CFR 478.118 or to change the definition of
		  Curios or relics in 27 CFR 478.11 or remove any item from ATF
		  Publication 5300.11 as it existed on January 1, 1994: 
		  Provided further, That
		  none of the funds appropriated herein shall be available to investigate or act
		  upon applications for relief from Federal firearms disabilities under 18 U.S.C.
		  925(c): 
		  Provided further, That
		  such funds shall be available to investigate and act upon applications filed by
		  corporations for relief from Federal firearms disabilities under section 925(c)
		  of title 18, United States Code: 
		  Provided further, That
		  no funds made available by this or any other Act may be used to transfer the
		  functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms
		  and Explosives to other agencies or Departments in fiscal year 2012: 
		  Provided further,
		  That, beginning in fiscal year 2012 and thereafter, no funds appropriated under
		  this or any other Act may be used to disclose part or all of the contents of
		  the Firearms Trace System database maintained by the National Trace Center of
		  the Bureau of Alcohol, Tobacco, Firearms and Explosives or any information
		  required to be kept by licensees pursuant to section 923(g) of title 18, United
		  States Code, or required to be reported pursuant to paragraphs (3) and (7) of
		  such section 923(g), except to: (1) a Federal, State, local, or tribal law
		  enforcement agency, or a Federal, State, or local prosecutor; or (2) a foreign
		  law enforcement agency solely in connection with or for use in a criminal
		  investigation or prosecution; or (3) a Federal agency for a national security
		  or intelligence purpose; unless such disclosure of such data to any of the
		  entities described in (1), (2) or (3) of this proviso would compromise the
		  identity of any undercover law enforcement officer or confidential informant,
		  or interfere with any case under investigation; and no person or entity
		  described in (1), (2) or (3) shall knowingly and publicly disclose such data;
		  and all such data shall be immune from legal process, shall not be subject to
		  subpoena or other discovery, shall be inadmissible in evidence, and shall not
		  be used, relied on, or disclosed in any manner, nor shall testimony or other
		  evidence be permitted based on the data, in a civil action in any State
		  (including the District of Columbia) or Federal court or in an administrative
		  proceeding other than a proceeding commenced by the Bureau of Alcohol, Tobacco,
		  Firearms and Explosives to enforce the provisions of chapter 44 of such title,
		  or a review of such an action or proceeding; except that this proviso shall not
		  be construed to prevent: (A) the disclosure of statistical information
		  concerning total production, importation, and exportation by each licensed
		  importer (as defined in section 921(a)(9) of such title) and licensed
		  manufacturer (as defined in section 921(a)(10) of such title); (B) the sharing
		  or exchange of such information among and between Federal, State, local, or
		  foreign law enforcement agencies, Federal, State, or local prosecutors, and
		  Federal national security, intelligence, or counterterrorism officials; or (C)
		  the publication of annual statistical reports on products regulated by the
		  Bureau of Alcohol, Tobacco, Firearms and Explosives, including total
		  production, importation, and exportation by each licensed importer (as so
		  defined) and licensed manufacturer (as so defined), or statistical aggregate
		  data regarding firearms traffickers and trafficking channels, or firearms
		  misuse, felons, and trafficking investigations: 
		  Provided further, That
		  no funds made available by this or any other Act shall be expended to
		  promulgate or implement any rule requiring a physical inventory of any business
		  licensed under section 923 of title 18, United States Code: 
		  Provided further, That
		  no funds under this Act may be used to electronically retrieve information
		  gathered pursuant to 18 U.S.C. 923(g)(4) by name or any personal identification
		  code: 
		  Provided further, That
		  no funds authorized or made available under this or any other Act may be used
		  to deny any application for a license under section 923 of title 18, United
		  States Code, or renewal of such a license due to a lack of business activity,
		  provided that the applicant is otherwise eligible to receive such a license,
		  and is eligible to report business income or to claim an income tax deduction
		  for business expenses under the Internal Revenue Code of
		  1986.
			Federal prison
		  system
			Salaries and expensesFor necessary expenses of the Federal Prison
		  System for the administration, operation, and maintenance of Federal penal and
		  correctional institutions, including purchase (not to exceed 835, of which 808
		  are for replacement only) and hire of law enforcement and passenger motor
		  vehicles, and for the provision of technical assistance and advice on
		  corrections related issues to foreign governments,
		  $6,589,781,000: 
		  Provided, That the Attorney General
		  may transfer to the Health Resources and Services Administration such amounts
		  as may be necessary for direct expenditures by that Administration for medical
		  relief for inmates of Federal penal and correctional institutions: 
		  Provided further, That
		  the Director of the Federal Prison System, where necessary, may enter into
		  contracts with a fiscal agent or fiscal intermediary claims processor to
		  determine the amounts payable to persons who, on behalf of the Federal Prison
		  System, furnish health services to individuals committed to the custody of the
		  Federal Prison System: 
		  Provided further, That
		  not to exceed $4,500 shall be available for
		  official reception and representation expenses: 
		  Provided further, That
		  not to exceed $50,000,000 shall remain available
		  for necessary operations until September 30, 2013: 
		  Provided further,
		  That, of the amounts provided for contract confinement, not to exceed
		  $20,000,000 shall remain available until
		  expended to make payments in advance for grants, contracts and reimbursable
		  agreements, and other expenses authorized by section 501(c) of the Refugee
		  Education Assistance Act of 1980 (8 U.S.C. 1522 note), for the care and
		  security in the United States of Cuban and Haitian entrants: 
		  Provided further, That
		  the Director of the Federal Prison System may accept donated property and
		  services relating to the operation of the prison card program from a
		  not-for-profit entity which has operated such program in the past
		  notwithstanding the fact that such not-for-profit entity furnishes services
		  under contracts to the Federal Prison System relating to the operation of
		  pre-release services, halfway houses, or other custodial
		  facilities.
			Buildings and facilitiesFor planning, acquisition of sites and
		  construction of new facilities; purchase and acquisition of facilities and
		  remodeling, and equipping of such facilities for penal and correctional use,
		  including all necessary expenses incident thereto, by contract or force
		  account; and constructing, remodeling, and equipping necessary buildings and
		  facilities at existing penal and correctional institutions, including all
		  necessary expenses incident thereto, by contract or force account,
		  $90,000,000, to remain available until expended,
		  of which not less than $66,965,000 shall be
		  available only for modernization, maintenance and repair, and of which not to
		  exceed $14,000,000 shall be available to
		  construct areas for inmate work programs: 
		  Provided, That labor of United
		  States prisoners may be used for work performed under this appropriation: 
		  Provided further, That
		  none of the funds provided under this heading in this or any prior Act shall be
		  available for the acquisition of any facility that is to be used wholly or in
		  part for the incarceration or detention of any individual detained at Naval
		  Station, Guantanamo Bay, Cuba, as of June 24,
		  2009.
			Federal prison industries,
		  incorporatedThe Federal
		  Prison Industries, Incorporated, is hereby authorized to make such
		  expenditures, within the limits of funds and borrowing authority available, and
		  in accord with the law, and to make such contracts and commitments, without
		  regard to fiscal year limitations as provided by section 9104 of title 31,
		  United States Code, as may be necessary in carrying out the program set forth
		  in the budget for the current fiscal year for such corporation, including
		  purchase (not to exceed five for replacement only) and hire of passenger motor
		  vehicles.
			Limitation on administrative expenses,
		  federal prison industries, incorporatedNot to exceed
		  $2,700,000 of the funds of the Federal Prison
		  Industries, Incorporated shall be available for its administrative expenses,
		  and for services as authorized by section 3109 of title 5, United States Code,
		  to be computed on an accrual basis to be determined in accordance with the
		  corporation's current prescribed accounting system, and such amounts shall be
		  exclusive of depreciation, payment of claims, and expenditures which such
		  accounting system requires to be capitalized or charged to cost of commodities
		  acquired or produced, including selling and shipping expenses, and expenses in
		  connection with acquisition, construction, operation, maintenance, improvement,
		  protection, or disposition of facilities and other property belonging to the
		  corporation or in which it has an interest.
			State and local law enforcement
		  activities
			Office on violence against
		  women
			Violence against women prevention and
		  prosecution programs
			For grants, contracts, cooperative
		  agreements, and other assistance for the prevention and prosecution of violence
		  against women, as authorized by the Omnibus Crime Control and Safe Streets Act
		  of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent
		  Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the
		  1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647)
		  (the 1990 Act); the Prosecutorial Remedies and Other Tools to
		  end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the
		  Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et
		  seq.) (the 1974 Act); the Victims of Trafficking and Violence
		  Protection Act of 2000 (Public Law 106–386) (the 2000 Act); and
		  the Violence Against Women and Department of Justice Reauthorization Act of
		  2005 (Public Law 109–162) (the 2005 Act); and for related
		  victims services, $417,663,000, to remain
		  available until expended: 
		  Provided, That except as otherwise
		  provided by law, not to exceed 3 percent of funds made available under this
		  heading may be used for expenses related to evaluation, training, and technical
		  assistance: 
		  Provided further, That
		  of the amount provided—
				(1)$194,000,000
			 is for grants to combat violence against women, as authorized by part T of the
			 1968 Act, of which, notwithstanding such part T,
			 $10,000,000 shall be available for programs
			 relating to children exposed to violence;
				(2)$25,000,000
			 is for transitional housing assistance grants for victims of domestic violence,
			 stalking or sexual assault as authorized by section 40299 of the 1994
			 Act;
				(3)$3,000,000
			 is for the National Institute of Justice for research and evaluation of
			 violence against women and related issues addressed by grant programs of the
			 Office on Violence Against Women;
				(4)$10,000,000
			 is for a grant program to provide services to advocate for and respond to youth
			 victims of domestic violence, dating violence, sexual assault, and stalking;
			 assistance to children and youth exposed to such violence; programs to engage
			 men and youth in preventing such violence; and assistance to middle and high
			 school students through education and other services related to such violence: 
			 Provided, That unobligated
			 balances available for the programs authorized by sections 41201, 41204, 41303
			 and 41305 of the 1994 Act shall be available for this program: 
			 Provided further,
			 That 10 percent of the total amount available for this grant program shall be
			 available for grants under the program authorized by section 2015 of the 1968
			 Act;
				(5)$45,913,000
			 is for grants to encourage arrest policies as authorized by part U of the 1968
			 Act, of which $5,000,000 is for a homicide
			 initiative;
				(6)$25,000,000
			 is for sexual assault victims assistance, as authorized by section 41601 of the
			 1994 Act;
				(7)$34,000,000
			 is for rural domestic violence and child abuse enforcement assistance grants,
			 as authorized by section 40295 of the 1994 Act;
				(8)$9,000,000
			 is for grants to reduce violent crimes against women on campus, as authorized
			 by section 304 of the 2005 Act;
				(9)$45,000,000
			 is for legal assistance for victims, as authorized by section 1201 of the 2000
			 Act;
				(10)$4,000,000
			 is for enhanced training and services to end violence against and abuse of
			 women in later life, as authorized by section 40802 of the 1994 Act;
				(11)$11,250,000
			 is for the safe havens for children program, as authorized by section 1301 of
			 the 2000 Act;
				(12)$5,000,000
			 is for education and training to end violence against and abuse of women with
			 disabilities, as authorized by section 1402 of the 2000 Act;
				(13)$4,000,000
			 is for the court training and improvements program, as authorized by section
			 41002 of the 1994 Act, of which $1,000,000 is to
			 be used for a family court initiative;
				(14)$1,000,000
			 is for the National Resource Center on Workplace Responses to assist victims of
			 domestic violence, as authorized by section 41501 of the 1994 Act;
				(15)$1,000,000
			 is for analysis and research on violence against Indian women, as authorized by
			 section 904 of the 2005 Act; and
				(16)$500,000 is
			 for the Office on Violence Against Women to establish a national clearinghouse
			 that provides training and technical assistance on issues relating to sexual
			 assault of American Indian and Alaska Native women.
				SALARIES AND EXPENSESFor necessary expenses, not elsewhere
		  specified in this title, for management and administration of programs within
		  the Office on Violence Against Women,
		  $20,580,000.
			Office of Justice
		  Programs
			Research, evaluation, and
		  statistics
			(including transfer of funds)For grants, contracts, cooperative
		  agreements, and other assistance authorized by title I of the Omnibus Crime
		  Control and Safe Streets Act of 1968 (the 1968 Act); the
		  Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974
		  Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.);
		  the Prosecutorial Remedies and Other Tools to end the Exploitation of Children
		  Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public
		  Law 108–405); the Violence Against Women and Department of Justice
		  Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act);
		  the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance
		  Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law
		  98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law
		  109–248) (the Adam Walsh Act); the PROTECT Our Children Act of
		  2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act
		  of 2002 (Public Law 107–296) (the 2002 Act); and other programs;
		  $121,000,000, to remain available until
		  expended, of which—
				(1)$45,000,000
			 is for criminal justice statistics programs, and other activities, as
			 authorized by part C of title I of the 1968 Act, of which
			 $36,000,000 is for the administration and
			 redesign of the National Crime Victimization Survey;
				(2)$40,000,000
			 is for research, development, and evaluation programs, and other activities as
			 authorized by part B of title I of the 1968 Act and subtitle D of title II of
			 the 2002 Act: 
			 Provided, That of the amounts
			 provided under this heading, $5,000,000 is
			 transferred directly to the National Institute of Standards and Technology’s
			 Office of Law Enforcement Standards from the National Institute of Justice for
			 research, testing and evaluation programs;
				(3)$1,000,000
			 is for an evaluation clearinghouse program; and
				(4)$35,000,000
			 is for regional information sharing activities, as authorized by part M of
			 title I of the 1968 Act.
				State and local law enforcement
		  assistance
			(including transfer of funds)For grants, contracts, cooperative
		  agreements, and other assistance authorized by the Violent Crime Control and
		  Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act);
		  the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968
		  Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims
		  of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act);
		  the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law
		  109–164); the Violence Against Women and Department of Justice Reauthorization
		  Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh
		  Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam
		  Walsh Act); the Victims of Trafficking and Violence Protection Act of
		  2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public
		  Law 110–180); subtitle D of title II of the Homeland Security Act of 2002
		  (Public Law 107–296) (the 2002 Act); the Second Chance Act of
		  2007 (Public Law 110–199); the Prioritizing Resources and Organization for
		  Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime
		  Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime
		  Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); and
		  other programs; $1,063,498,000, to remain
		  available until expended as follows—
				(1)$395,000,000
			 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by
			 subpart 1 of part E of title I of the 1968 Act (except that section 1001(c),
			 and the special rules for Puerto Rico under section 505(g), of title I of the
			 1968 Act shall not apply for purposes of this Act); and, notwithstanding such
			 subpart 1, to support innovative, place-based, evidence-based approaches to
			 fighting crime and improving public safety, of which
			 $3,000,000 is for a program to improve State and
			 local law enforcement intelligence capabilities including antiterrorism
			 training and training to ensure that constitutional rights, civil liberties,
			 civil rights, and privacy interests are protected throughout the intelligence
			 process, $4,000,000 is for a State and local
			 assistance help desk and diagnostic center program,
			 $5,000,000 is for a program to improve State,
			 local and tribal probation supervision efforts and strategies, and
			 $3,000,000 is for a Preventing Violence Against
			 Law Enforcement Officer Resilience and Survivability Initiative (VALOR): 
			 Provided, That funds made
			 available under this heading may be used at the discretion of the Assistant
			 Attorney General for the Office of Justice Programs to train Federal law
			 enforcement under the VALOR Officer Safety Training Initiative;
				(2)$273,000,000
			 for the State Criminal Alien Assistance Program, as authorized by section
			 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): 
			 Provided, That no jurisdiction
			 shall request compensation for any cost greater than the actual cost for
			 Federal immigration and other detainees housed in State and local detention
			 facilities;
				(3)$20,000,000
			 for the Northern and Southwest Border Prosecutor Initiatives to reimburse
			 State, county, parish, tribal or municipal governments for costs associated
			 with the prosecution of criminal cases declined by local offices of the United
			 States Attorneys;
				(4)$21,000,000
			 for competitive grants to improve the functioning of the criminal justice
			 system, to prevent or combat juvenile delinquency, and to assist victims of
			 crime (other than compensation);
				(5)$10,500,000
			 for victim services programs for victims of trafficking, as authorized by
			 section 107(b)(2) of Public Law 106–386 and for programs authorized under
			 Public Law 109–164: 
			 Provided, That no less than
			 $4,690,000 shall be for victim services grants
			 for foreign national victims of trafficking;
				(6)$35,000,000
			 for Drug Courts, as authorized by section 1001(25)(A) of title I of the 1968
			 Act;
				(7)$9,000,000
			 for mental health courts and adult and juvenile collaboration program grants,
			 as authorized by parts V and HH of title I of the 1968 Act, and the Mentally
			 Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act
			 of 2008 (Public Law 110–416);
				(8)$10,000,000
			 for grants for Residential Substance Abuse Treatment for State Prisoners, as
			 authorized by part S of title I of the 1968 Act;
				(9)$4,000,000
			 for the Capital Litigation Improvement Grant Program, as authorized by section
			 426 of Public Law 108–405;
				(10)$10,000,000
			 for economic, high technology and Internet crime prevention grants, as
			 authorized by section 401 of Public Law 110–403;
				(11)$5,000,000
			 for a student loan repayment assistance program pursuant to section 952 of
			 Public Law 110–315;
				(12)$23,000,000
			 for activities, including sex offender management assistance, authorized by the
			 Adam Walsh Act and the Violent Crime Control Act of 1994 (Public Law
			 103–322);
				(13)$10,000,000
			 for an initiative relating to children exposed to violence;
				(14)$20,000,000
			 for an Edward Byrne Memorial criminal justice innovation program;
				(15)$24,850,000
			 for the matching grant program for law enforcement armor vests, as authorized
			 by section 2501 of title I of the 1968 Act: 
			 Provided, That
			 $1,500,000 is transferred directly to the
			 National Institute of Standards and Technology’s Office of Law Enforcement
			 Standards for research, testing and evaluation programs;
				(16)$1,000,000
			 for the National Sex Offender Public Web site;
				(17)$10,000,000
			 for competitive and evidence-based programs to reduce gun crime and gang
			 violence;
				(18)$10,000,000
			 for grants to assist State and tribal governments as authorized by the NICS
			 Improvement Amendments Act of 2007 (Public Law 110–180);
				(19)$8,000,000
			 for the National Criminal History Improvement Program for grants to upgrade
			 criminal records;
				(20)$15,000,000
			 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title
			 I of the 1968 Act;
				(21)$131,000,000
			 for DNA-related and forensic programs and activities, of which—
					(A)$123,000,000
			 is for the purposes of DNA analysis and DNA capacity enhancement as defined in
			 the DNA Analysis Backlog Elimination Act of 2000 (the Debbie Smith DNA Backlog
			 Grant Program), of which not less than
			 $85,500,000 is to be used for grants to crime
			 laboratories for purposes under 42 U.S.C. 14135, section (a); not less than
			 $11,000,000 is to be used for the purposes of
			 the Solving Cold Cases with DNA Grant Program; not less than
			 $11,000,000 is to be used to audit and report on
			 the extent of the backlog; and the remainder of funds appropriated under this
			 paragraph may be used to support training programs specific to the needs of DNA
			 laboratory personnel, and for programs outlined in sections 303, 304, 305 and
			 308 of Public Law 108–405;
					(B)$4,000,000
			 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA
			 Testing Program (Public Law 108–405, section 412); and
					(C)$4,000,000
			 is for Sexual Assault Forensic Exam Program Grants as authorized by section 304
			 of Public Law 108–405.
					(22)$2,500,000
			 for the court-appointed special advocate program, as authorized by section 217
			 of the 1990 Act;
				(23)$1,500,000
			 for child abuse training programs for judicial personnel and practitioners, as
			 authorized by section 222 of the 1990 Act; and
				(24)$3,000,000
			 for grants and technical assistance in support of the National Forum on Youth
			 Violence Prevention:
				Provided,
				 That if a unit of local government uses any of the funds
			 made available under this heading to increase the number of law enforcement
			 officers, the unit of local government will achieve a net gain in the number of
			 law enforcement officers who perform non-administrative public sector safety
			 service.Juvenile justice programsFor grants, contracts, cooperative
		  agreements, and other assistance authorized by the Juvenile Justice and
		  Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus
		  Crime Control and Safe Streets Act of 1968 (the 1968 Act); the
		  Violence Against Women and Department of Justice Reauthorization Act of 2005
		  (Public Law 109–162) (the 2005 Act); the Missing Children's
		  Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other
		  Tools to end the Exploitation of Children Today Act of 2003 (Public Law
		  108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647)
		  (the 1990 Act); the Adam Walsh Child Protection and Safety Act
		  of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT
		  Our Children Act of 2008 (Public Law 110–401); and other juvenile justice
		  programs, $251,000,000, to remain available
		  until expended as follows—
				(1)$45,000,000
			 for programs authorized by section 221 of the 1974 Act, and for training and
			 technical assistance to assist small, non-profit organizations with the Federal
			 grants process;
				(2)$55,000,000
			 for youth mentoring grants;
				(3)$33,000,000
			 for delinquency prevention, as authorized by section 505 of the 1974 Act, of
			 which, pursuant to sections 261 and 262 thereof—
					(A)$15,000,000
			 shall be for the Tribal Youth Program;
					(B)$8,000,000
			 shall be for gang and youth violence education, prevention and intervention,
			 and related activities; and
					(C)$10,000,000
			 shall be for programs and activities to enforce State laws prohibiting the sale
			 of alcoholic beverages to minors or the purchase or consumption of alcoholic
			 beverages by minors, for prevention and reduction of consumption of alcoholic
			 beverages by minors, and for technical assistance and training;
					(4)$20,000,000
			 for programs authorized by the Victims of Child Abuse Act of 1990;
				(5)$30,000,000
			 for the Juvenile Accountability Block Grants program as authorized by part R of
			 title I of the 1968 Act and Guam shall be considered a State;
				(6)$8,000,000
			 for community-based violence prevention initiatives; and
				(7)$60,000,000
			 for missing and exploited children programs, including as authorized by
			 sections 404(b) and 405(a) of the 1974 Act:
				Provided,
			 That not more than 10 percent of each amount may be used for research,
			 evaluation, and statistics activities designed to benefit the programs or
			 activities authorized: 
			 Provided further,
			 That not more than 2 percent of each amount may be used for training and
			 technical assistance: 
			 Provided further,
			 That the previous two provisos shall not apply to grants and projects
			 authorized by sections 261 and 262 of the 1974 Act.salaries and expensesFor necessary expenses, not elsewhere
		  specified in this title, for management and administration of programs within
		  the Office of Justice Programs,
		  $118,572,000.
			Public safety officer
		  benefitsFor payments and
		  expenses authorized under section 1001(a)(4) of title I of the
		  Omnibus Crime Control and Safe Streets Act of
		  1968, such sums as are necessary (including amounts for
		  administrative costs, which amounts shall be paid to the Salaries and
		  Expenses account), to remain available until expended; and
		  $16,300,000 for payments authorized by section
		  1201(b) of such Act and for educational assistance authorized by section 1218
		  of such Act, to remain available until expended: 
		  Provided, That notwithstanding
		  section 205 of this Act, upon a determination by the Attorney General that
		  emergent circumstances require additional funding for such disability and
		  education payments, the Attorney General may transfer such amounts to
		  Public Safety Officer Benefits from available appropriations for
		  the current fiscal year for the Department of Justice as may be necessary to
		  respond to such circumstances: 
		  Provided further, That
		  any transfer pursuant to the previous proviso shall be treated as a
		  reprogramming under section 505 of this Act and shall not be available for
		  obligation or expenditure except in compliance with the procedures set forth in
		  that section.
			Community oriented policing
		  services
			community oriented policing services
		  programs
			(including transfers of
		  funds)
			For activities authorized by the
		  Violent Crime Control and Law Enforcement
		  Act of 1994 (Public Law 103–322); the
		  Omnibus Crime Control and Safe Streets Act of
		  1968 (the 1968 Act); and the Violence Against Women
		  and Department of Justice Reauthorization Act of 2005 (Public Law 109–162)
		  (the 2005 Act), $231,500,000, to
		  remain available until expended: 
		  Provided, That any balances made
		  available through prior year deobligations shall only be available in
		  accordance with section 505 of this Act. Of the amount
		  provided:
				(1)$1,500,000
			 is for research, testing, and evaluation programs regarding law enforcement
			 technologies and interoperable communications, and related law enforcement and
			 public safety equipment, which shall be transferred directly to the National
			 Institute of Standards and Technology's Office of Law Enforcement Standards
			 from the Community Oriented Policing Services Office;
				(2)$10,000,000
			 is for anti-methamphetamine-related activities, which shall be transferred to
			 the Drug Enforcement Administration upon enactment of this Act;
				(3)$20,000,000
			 is for improving tribal law enforcement, including hiring, equipment, training,
			 and anti-methamphetamine activities; and
				(4)$200,000,000
			 is for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd)
			 for the hiring and rehiring of additional career law enforcement officers under
			 part Q of such title notwithstanding subsection (i) of such section: 
			 Provided, That notwithstanding
			 subsection (g) of the 1968 Act (42 U.S.C. 3796dd), the Federal share of the
			 costs of a project funded by such grants may not exceed 75 percent unless the
			 Director of the Office of Community Oriented Policing Services waives, wholly
			 or in part, the requirement of a non-Federal contribution to the costs of a
			 project: 
			 Provided further,
			 That notwithstanding 42 U.S.C. 3796dd–3(c), funding for hiring or rehiring a
			 career law enforcement officer may not exceed
			 $125,000, unless the Director of the Office of
			 Community Oriented Policing Services grants a waiver from this limitation: 
			 Provided further,
			 That within the amounts appropriated,
			 $28,000,000 shall be used for the hiring and
			 rehiring of tribal law enforcement officers: 
			 Provided further,
			 That within the amounts appropriated,
			 $10,000,000 is for community policing
			 development activities.
				Salaries and expensesFor necessary expenses, not elsewhere
		  specified in this title, for management and administration of programs within
		  the Community Oriented Policing Services Office,
		  $24,500,000.
			General provisions—Department of
		  justice
			201.In addition to amounts otherwise made
			 available in this title for official reception and representation expenses, a
			 total of not to exceed $50,000 from funds
			 appropriated to the Department of Justice in this title shall be available to
			 the Attorney General for official reception and representation expenses.
			202.None of the funds appropriated by this
			 title shall be available to pay for an abortion, except where the life of the
			 mother would be endangered if the fetus were carried to term, or in the case of
			 rape: 
			 Provided, That should this
			 prohibition be declared unconstitutional by a court of competent jurisdiction,
			 this section shall be null and void.
			203.None of the funds appropriated under this
			 title shall be used to require any person to perform, or facilitate in any way
			 the performance of, any abortion.
			204.Nothing in the preceding section shall
			 remove the obligation of the Director of the Bureau of Prisons to provide
			 escort services necessary for a female inmate to receive such service outside
			 the Federal facility: 
			 Provided, That nothing in this
			 section in any way diminishes the effect of section 203 intended to address the
			 philosophical beliefs of individual employees of the Bureau of Prisons.
			205.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 Justice in this Act may be transferred between such appropriations, but no such
			 appropriation, except as otherwise specifically provided, shall be increased by
			 more than 10 percent by any such transfers: 
			 Provided, That any transfer
			 pursuant to this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation except in
			 compliance with the procedures set forth in that section.
			206.The Attorney General is authorized to
			 extend through September 30, 2013, the Personnel Management Demonstration
			 Project transferred to the Attorney General pursuant to section 1115 of the
			 Homeland Security Act of 2002, Public Law 107–296 (28 U.S.C. 599B) without
			 limitation on the number of employees or the positions covered.
			207.Notwithstanding any other provision of law,
			 Public Law 102–395 section 102(b) shall extend to the Bureau of Alcohol,
			 Tobacco, Firearms and Explosives in the conduct of undercover investigative
			 operations and shall apply without fiscal year limitation with respect to any
			 undercover investigative operation by the Bureau of Alcohol, Tobacco, Firearms
			 and Explosives that is necessary for the detection and prosecution of crimes
			 against the United States.
			208.None of the funds made available to the
			 Department of Justice in this Act may be used for the purpose of transporting
			 an individual who is a prisoner pursuant to conviction for crime under State or
			 Federal law and is classified as a maximum or high security prisoner, other
			 than to a prison or other facility certified by the Federal Bureau of Prisons
			 as appropriately secure for housing such a prisoner.
			209.(a)None of the funds appropriated by this Act
			 may be used by Federal prisons to purchase cable television services, to rent
			 or purchase videocassettes, videocassette recorders, or other audiovisual or
			 electronic equipment used primarily for recreational purposes.
				(b)The preceding sentence does not preclude
			 the renting, maintenance, or purchase of audiovisual or electronic equipment
			 for inmate training, religious, or educational programs.
				210.None of the funds made available under this
			 title shall be obligated or expended for any new or enhanced information
			 technology program having total estimated development costs in excess of
			 $100,000,000, unless the Deputy Attorney General
			 and the investment review board certify to the Committees on Appropriations
			 that the information technology program has appropriate program management and
			 contractor oversight mechanisms in place, and that the program is compatible
			 with the enterprise architecture of the Department of Justice.
			211.The notification thresholds and procedures
			 set forth in section 505 of this Act shall apply to deviations from the amounts
			 designated for specific activities in this Act and accompanying statement, and
			 to any use of deobligated balances of funds provided under this title in
			 previous years.
			212.None of the funds appropriated by this Act
			 may be used to plan for, begin, continue, finish, process, or approve a
			 public-private competition under the Office of Management and Budget Circular
			 A–76 or any successor administrative regulation, directive, or policy for work
			 performed by employees of the Bureau of Prisons or of Federal Prison
			 Industries, Incorporated.
			213.Notwithstanding any other provision of law,
			 no funds shall be available for the salary, benefits, or expenses of any United
			 States Attorney assigned dual or additional responsibilities by the Attorney
			 General or his designee that exempt that United States Attorney from the
			 residency requirements of 28 U.S.C. 545.
			214.At the discretion of the Attorney General,
			 and in addition to any amounts that otherwise may be available (or authorized
			 to be made available) by law, with respect to funds appropriated by this Act
			 under the headings for Research Evaluation and Statistics,
			 State and Local Law Enforcement Assistance, and Juvenile
			 Justice Programs—
				(1)Up to 3 percent of funds made available for
			 grant or reimbursement programs may be used to provide training and technical
			 assistance;
				(2)Up to 3 percent of funds made available for
			 grant or reimbursement programs under such headings, except for amounts
			 appropriated specifically for research, evaluation, or statistical programs
			 administered by the National Institute of Justice and the Bureau of Justice
			 Statistics, shall be transferred to and merged with funds provided to the
			 National Institute of Justice and the Bureau of Justice Statistics, to be used
			 by them for research, evaluation or statistical purposes, without regard to the
			 authorizations for such grant or reimbursement programs, and of such amounts,
			 $1,300,000 shall be transferred to the Bureau of
			 Prisons for Federal inmate research and evaluation purposes; and
				(3)7 percent of funds made available for grant
			 or reimbursement programs:
					(A)under the heading State and Local
			 Law Enforcement Assistance; or
					(B)under the headings Research,
			 Evaluation and Statistics and Juvenile Justice Programs,
			 to be transferred to and merged with funds made available under the heading
			 State and Local Law Enforcement Assistance, shall be available
			 for tribal criminal justice assistance without regard to the authorizations for
			 such grant or reimbursement programs.
					215.Notwithstanding any other provision of law,
			 section 20109(a), in subtitle A of title II of the Violent Crime Control and
			 Law Enforcement Act of 1994 (42 U.S.C. 13709(a)), shall not apply to amounts
			 made available by this title.
			216.Section 530A of title 28, United States
			 Code, is hereby amended by replacing appropriated with
			 used from appropriations, and by inserting (2),
			 before (3).
			217.(a)Within 30 days of enactment of this Act,
			 the Attorney General shall report to the Committees on Appropriations of the
			 House of Representatives and the Senate a cost and schedule estimate for the
			 final operating capability of the Federal Bureau of Investigation's Sentinel
			 program, including the costs of Bureau employees engaged in development work,
			 the costs of operating and maintaining Sentinel for 2 years after achievement
			 of the final operating capability, and a detailed list of the functionalities
			 included in the final operating capability compared to the functionalities
			 included in the previous program baseline.
				(b)The report described in subsection (a)
			 shall be submitted concurrently to the Department of Justice Office of
			 Inspector General (OIG) and, within 60 days of receiving such report, the OIG
			 shall provide an assessment of such report to the Committees on Appropriations
			 of the House of Representatives and the Senate.
				This title may be cited as the
		  Department of Justice Appropriations
		  Act, 2012.
			IIIScience
			Office of science and technology
		  policyFor necessary expenses
		  of the Office of Science and Technology Policy, in carrying out the purposes of
		  the National Science and Technology Policy, Organization, and Priorities Act of
		  1976 (42 U.S.C. 6601–6671), hire of passenger motor vehicles, and services as
		  authorized by 5 U.S.C. 3109, not to exceed
		  $2,100 for official reception and representation
		  expenses, and rental of conference rooms in the District of Columbia,
		  $6,000,000.
			National aeronautics and space
		  administration
			ScienceFor necessary expenses, not otherwise
		  provided for, in the conduct and support of science research and development
		  activities, including research, development, operations, support, and services;
		  maintenance and repair, facility planning and design; space flight, spacecraft
		  control, and communications activities; program management; personnel and
		  related costs, including uniforms or allowances therefor, as authorized by 5
		  U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor
		  vehicles; and purchase, lease, charter, maintenance, and operation of mission
		  and administrative aircraft, $5,100,000,000, to
		  remain available until September 30, 2013, of which up to
		  $10,000,000 shall be available for a
		  reimbursable agreement with the Department of Energy for the purpose of
		  re-establishing facilities to produce fuel required for radio-isotope
		  thermoelectric generators to enable future missions: 
		  Provided, That the development cost
		  (as defined under 51 U.S.C. 30104) for the James Webb Space Telescope shall not
		  exceed $8,000,000,000: 
		  Provided further, That
		  should the individual identified under subparagraph (c)(2)(E) of section 30104
		  of title 51 as responsible for the James Webb Space Telescope determine that
		  the development cost of the program is likely to exceed that limitation, the
		  individual shall immediately notify the Administrator and the increase shall be
		  treated as if it meets the 30 percent threshold described in subsection (f) of
		  section 30104 of title 51.
			AeronauticsFor necessary expenses, not otherwise
		  provided for, in the conduct and support of aeronautics research and
		  development activities, including research, development, operations, support,
		  and services; maintenance and repair, facility planning and design; space
		  flight, spacecraft control, and communications activities; program management;
		  personnel and related costs, including uniforms or allowances therefor, as
		  authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of
		  passenger motor vehicles; and purchase, lease, charter, maintenance, and
		  operation of mission and administrative aircraft,
		  $501,000,000, to remain available until
		  September 30, 2013.
			SPACE TECHNOLOGYFor necessary expenses, not otherwise
		  provided for, in the conduct and support of space research and technology
		  development activities, including research, development, operations, support,
		  and services; maintenance and repair, facility planning and design; space
		  flight, spacecraft control, and communications activities; program management;
		  personnel and related costs, including uniforms or allowances therefor, as
		  authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of
		  passenger motor vehicles; and purchase, lease, charter, maintenance, and
		  operation of mission and administrative aircraft,
		  $637,000,000, to remain available until
		  September 30, 2013.
			ExplorationFor necessary expenses, not otherwise
		  provided for, in the conduct and support of exploration research and
		  development activities, including research, development, operations, support,
		  and services; maintenance and repair, facility planning and design; space
		  flight, spacecraft control, and communications activities; program management,
		  personnel and related costs, including uniforms or allowances therefor, as
		  authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of
		  passenger motor vehicles; and purchase, lease, charter, maintenance, and
		  operation of mission and administrative aircraft,
		  $3,775,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That not less than
		  $1,200,000,000 shall be for the Orion
		  multipurpose crew vehicle, not less than
		  $1,800,000,000 shall be for the heavy lift
		  launch vehicle system which shall have a lift capacity not less than 130 tons
		  and which shall have an upper stage and other core elements developed
		  simultaneously, $500,000,000 shall be for
		  commercial spaceflight activities, and
		  $275,000,000 shall be for exploration research
		  and development: Provided
			 further, That $192,600,000 of
		  the funds provided for commercial spaceflight activities shall only be
		  available after the NASA Administrator certifies to the Committees on
		  Appropriations, in writing, that NASA has published the required notifications
		  of NASA contract actions implementing the acquisition strategy for the heavy
		  lift launch vehicle system identified in section 302 of Public Law 111–267 and
		  has begun to execute relevant contract actions in support of development of the
		  heavy lift launch vehicle system: 
		  Provided further, That
		  funds made available under this heading within this Act may be transferred to
		  Construction and Environmental Compliance and Restoration for
		  construction activities related to the Orion multipurpose crew vehicle and the
		  heavy lift launch vehicle system: 
		  Provided further, That
		  funds so transferred shall be subject to the 5 percent but shall not be subject
		  to the 10 percent transfer limitation described under the Administrative
		  Provisions in this Act for the National Aeronautics and Space Administration,
		  shall be available until September 30, 2017, and shall be treated as a
		  reprogramming under section 505 of this Act.
			Space operationsFor necessary expenses, not otherwise
		  provided for, in the conduct and support of space operations research and
		  development activities, including research, development, operations, support
		  and services; space flight, spacecraft control and communications activities
		  including operations, production, and services; maintenance and repair,
		  facility planning and design; program management; personnel and related costs,
		  including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902;
		  travel expenses; purchase and hire of passenger motor vehicles; and purchase,
		  lease, charter, maintenance and operation of mission and administrative
		  aircraft, $4,285,000,000, to remain available
		  until September 30, 2013: 
		  Provided, That of the amounts
		  provided under this heading, not more than
		  $650,900,000 shall be for Space Shuttle
		  operations, production, research, development, and support, not more than
		  $2,803,500,000 shall be for International Space
		  Station operations, production, research, development, and support, not more
		  than $168,000,000 shall be for the 21st Century
		  Launch Complex, and not more than $662,600,000
		  shall be for Space and Flight Support: 
		  Provided further, That
		  funds made available under this heading for 21st Century Launch Complex may be
		  transferred to Construction and Environmental Compliance and
		  Restoration for construction activities only at NASA-owned facilities: 
		  Provided further, That
		  funds so transferred shall not be subject to the transfer limitations described
		  in the Administrative Provisions in this Act for the National Aeronautics and
		  Space Administration, shall be available until September 30, 2017, and shall be
		  treated as a reprogramming under section 505 of this
		  Act.
			EducationFor necessary expenses, not otherwise
		  provided for, in carrying out aerospace and aeronautical education research and
		  development activities, including research, development, operations, support,
		  and services; program management; personnel and related costs, uniforms or
		  allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses;
		  purchase and hire of passenger motor vehicles; and purchase, lease, charter,
		  maintenance, and operation of mission and administrative aircraft,
		  $138,400,000, to remain available until
		  September 30, 2013.
			Cross agency supportFor necessary expenses, not otherwise
		  provided for, in the conduct and support of science, aeronautics, exploration,
		  space operations and education research and development activities, including
		  research, development, operations, support, and services; maintenance and
		  repair, facility planning and design; space flight, spacecraft control, and
		  communications activities; program management; personnel and related costs,
		  including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902;
		  travel expenses; purchase and hire of passenger motor vehicles; not to exceed
		  $52,500 for official reception and
		  representation expenses; and purchase, lease, charter, maintenance, and
		  operation of mission and administrative aircraft,
		  $3,043,073,000: 
		  Provided, That not less than
		  $39,100,000 shall be available for independent
		  verification and validation activities: 
		  Provided further, That
		  contracts may be entered into under this heading in fiscal year 2012 for
		  maintenance and operation of facilities, and for other services, to be provided
		  during the next fiscal year.
			Construction and Environmental Compliance
		  and RestorationFor necessary
		  expenses for construction of facilities including repair, rehabilitation,
		  revitalization, and modification of facilities, construction of new facilities
		  and additions to existing facilities, facility planning and design, and
		  restoration, and acquisition or condemnation of real property, as authorized by
		  law, and environmental compliance and restoration,
		  $422,000,000, to remain available until
		  September 30, 2017: 
		  Provided, That hereafter,
		  notwithstanding section 315 of the National Aeronautics and Space Act of 1958
		  (42 U.S.C. 2459j), all proceeds from leases entered into under that section
		  shall be deposited into this account and shall be available for a period of 5
		  years, to the extent provided in annual appropriations Acts: 
		  Provided further, That
		  such proceeds shall be available for obligation for fiscal year 2012 in an
		  amount not to exceed $3,960,000: 
		  Provided further, That
		  each annual budget request shall include an annual estimate of gross receipts
		  and collections and proposed use of all funds collected pursuant to section 315
		  of the National Aeronautics and Space Act of 1958 (42 U.S.C.
		  2459j).
			Office of inspector
		  general
			For necessary expenses of the Office of
		  Inspector General in carrying out the Inspector General Act of 1978,
		  $37,300,000.
			Administrative provisionsFunds for announced prizes otherwise
		  authorized shall remain available, without fiscal year limitation, until the
		  prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation
		  made available for the current fiscal year for the National Aeronautics and
		  Space Administration in this Act may be transferred between such
		  appropriations, but no such appropriation, except as otherwise specifically
		  provided, shall be increased by more than 10 percent by any such transfers.
		  Balances so transferred shall be merged with and available for the same
		  purposes and the same time period as the appropriations to which transferred.
		  Any transfer pursuant to this provision shall be treated as a reprogramming of
		  funds under section 505 of this Act and shall not be available for obligation
		  except in compliance with the procedures set forth in that section.The unexpired balances of previous accounts,
		  for activities for which funds are provided under this Act, may be transferred
		  to the new accounts established in this Act that provide such activity.
		  Balances so transferred shall be merged with the funds in the newly established
		  accounts, but shall be available under the same terms, conditions and period of
		  time as previously appropriated.
			Section 40902 of title 51, United States
		  Code, is amended by adding at the end the
		  following:
				
					(d)Availability of FundsThe interest accruing from the National
				Aeronautics and Space Administration Endeavor Teacher Fellowship Trust Fund
				principal shall be available in fiscal year 2012 for the purpose of the
				Endeavor Science Teacher Certificate
				Program.
					.
			Section 20145(b)(1) of title 51 is amended
		  by inserting (A) before A person and adding at
		  the end thereof the following new subparagraph (B) as
		  follows:
				
					(B)Notwithstanding subparagraph (A), the
				Administrator may accept in-kind consideration for leases entered into for the
				purpose of developing renewable energy production
				facilities.
					.
			The spending plan required by section 540 of
		  this Act shall be provided by NASA at the theme, program, project and activity
		  level. The spending plan, as well as any subsequent change of an amount
		  established in that spending plan that meets the notification requirements of
		  section 505 of this Act, shall be treated as a reprogramming under section 505
		  of this Act and shall not be available for obligation or expenditure except in
		  compliance with the procedures set forth in that
		  section.
			National science
		  foundation
			Research and related
		  activities
			For necessary expenses in carrying out the
		  National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875), and
		  the Act to establish a National Medal of Science (42 U.S.C. 1880–1881);
		  services as authorized by 5 U.S.C. 3109; maintenance and operation of aircraft
		  and purchase of flight services for research support; acquisition of aircraft;
		  and authorized travel; $5,443,000,000, to remain
		  available until September 30, 2013, of which not to exceed
		  $550,000,000 shall remain available until
		  expended for polar research and operations support, and for reimbursement to
		  other Federal agencies for operational and science support and logistical and
		  other related activities for the United States Antarctic program: 
		  Provided, That receipts for
		  scientific support services and materials furnished by the National Research
		  Centers and other National Science Foundation supported research facilities may
		  be credited to this appropriation: 
		  Provided further, That
		  not less than $146,830,000 shall be available
		  for activities authorized by section 7002(c)(2)(A)(iv) of Public Law 110–69: 
		  Provided further, That
		  up to $100,000,000 of funds made available under
		  this heading within this Act may be transferred to Major Research
		  Equipment and Facilities Construction: 
		  Provided further, That
		  funds so transferred shall not be subject to the transfer limitations described
		  in the Administrative Provisions in this Act for the National Science
		  Foundation, and shall be available until expended only after notification of
		  such transfer to the Committees on
		  Appropriations.
			Major research equipment and facilities
		  constructionFor necessary
		  expenses for the acquisition, construction, commissioning, and upgrading of
		  major research equipment, facilities, and other such capital assets pursuant to
		  the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875),
		  including authorized travel, $117,055,000, to
		  remain available until expended: 
		  Provided, That none of the funds
		  may be used to reimburse the Judgment Fund.
			Education and human resourcesFor necessary expenses in carrying out
		  science, mathematics and engineering education and human resources programs and
		  activities pursuant to the National Science Foundation Act of 1950, as amended
		  (42 U.S.C. 1861–1875), including services as authorized by 5 U.S.C. 3109,
		  authorized travel, and rental of conference rooms in the District of Columbia,
		  $829,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That not less than
		  $54,890,000 shall be available until expended
		  for activities authorized by section 7030 of Public Law
		  110–69.
			Agency operations and award
		  managementFor agency
		  operations and award management necessary in carrying out the National Science
		  Foundation Act of 1950, as amended (42 U.S.C. 1861–1875); services authorized
		  by 5 U.S.C. 3109; hire of passenger motor vehicles; not to exceed
		  $6,900 for official reception and representation
		  expenses; uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902;
		  rental of conference rooms in the District of Columbia; and reimbursement of
		  the Department of Homeland Security for security guard services;
		  $290,400,000: 
		  Provided, That contracts may be
		  entered into under this heading in fiscal year 2012 for maintenance and
		  operation of facilities, and for other services, to be provided during the next
		  fiscal year.
			Office of the national science
		  boardFor necessary expenses
		  (including payment of salaries, authorized travel, hire of passenger motor
		  vehicles, the rental of conference rooms in the District of Columbia, and the
		  employment of experts and consultants under section 3109 of title 5, United
		  States Code) involved in carrying out section 4 of the National Science
		  Foundation Act of 1950, as amended (42 U.S.C. 1863) and Public Law 86–209 (42
		  U.S.C. 1880 et seq.), $4,440,000: 
		  Provided, That not to exceed
		  $2,100 shall be available for official reception
		  and representation expenses.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General as authorized by the Inspector General Act of 1978, as
		  amended,
		  $14,200,000.
			ADMINISTRATIVE PROVISIONNot to exceed 5 percent of any appropriation
		  made available for the current fiscal year for the National Science Foundation
		  in this Act may be transferred between such appropriations, but no such
		  appropriation shall be increased by more than 10 percent by any such transfers.
		  Any transfer pursuant to this section shall be treated as a reprogramming of
		  funds under section 505 of this Act and shall not be available for obligation
		  except in compliance with the procedures set forth in that
		  section.
				This title may be cited as the
			 Science Appropriations Act,
			 2012.
				IVRelated agencies
			Commission on civil
		  rights
			Salaries and
		  expenses
			(including transfer of funds)For necessary expenses of the Commission on
		  Civil Rights, including hire of passenger motor vehicles,
		  $9,193,000: 
		  Provided, That none of the funds
		  appropriated in this paragraph shall be used to employ in excess of four
		  full-time individuals under Schedule C of the Excepted Service exclusive of one
		  special assistant for each Commissioner: 
		  Provided further, That
		  none of the funds appropriated in this paragraph shall be used to reimburse
		  Commissioners for more than 75 billable days, with the exception of the
		  chairperson, who is permitted 125 billable days: 
		  Provided further, That
		  none of the funds appropriated in this paragraph shall be used for any activity
		  or expense that is not explicitly authorized by 42 U.S.C. 1975a: 
		  Provided further, That
		  there shall be an Inspector General at the Commission on Civil Rights who shall
		  have the duties, responsibilities, and authorities specified in the Inspector
		  General Act of 1978, as amended: 
		  Provided further, That
		  an individual appointed to the position of Inspector General of the Equal
		  Employment Opportunity Commission (EEOC) shall, by virtue of such appointment,
		  also hold the position of Inspector General of the Commission on Civil Rights: 
		  Provided further, That
		  the Inspector General of the Commission on Civil Rights shall utilize personnel
		  of the Office of Inspector General of EEOC in performing the duties of the
		  Inspector General of the Commission on Civil Rights, and shall not appoint any
		  individuals to positions within the Commission on Civil Rights: 
		  Provided further, That
		  of the amounts made available in this paragraph,
		  $800,000 shall be transferred directly to the
		  Office of Inspector General of EEOC upon enactment of this Act for salaries and
		  expenses necessary to carry out the duties of the Inspector General of the
		  Commission on Civil Rights.
			Equal employment opportunity
		  commission
			Salaries and expensesFor necessary expenses of the Equal
		  Employment Opportunity Commission as authorized by title VII of the
		  Civil Rights Act of 1964, the Age
		  Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the
		  Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, the
		  Genetic Information Non-Discrimination Act (GINA) of 2008 (Public Law 110–233),
		  the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter
		  Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by 5
		  U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C.
		  1343(b); and nonmonetary awards to private citizens,
		  $329,837,000: 
		  Provided, That the Commission is
		  authorized to make available for official reception and representation expenses
		  not to exceed $1,875 from available funds: 
		  Provided further, That
		  the Commission may take no action to implement any workforce repositioning,
		  restructuring, or reorganization until such time as the Committees on
		  Appropriations have been notified of such proposals, in accordance with the
		  reprogramming requirements of section 505 of this Act: 
		  Provided further, That
		  the Chair is authorized to accept and use any gift or donation to carry out the
		  work of the Commission.
			STATE AND LOCAL LAW ENFORCEMENT
		  ASSISTANCEFor payments to
		  State and local enforcement agencies for authorized services to the Commission,
		  $29,400,000.
			International trade
		  commission
			Salaries and expensesFor necessary expenses of the International
		  Trade Commission, including hire of passenger motor vehicles, and services as
		  authorized by 5 U.S.C. 3109, and not to exceed
		  $1,875 for official reception and representation
		  expenses, $80,062,000, to remain available until
		  expended.
			Legal services
		  corporation
			Payment to the legal services
		  corporationFor payment to the
		  Legal Services Corporation to carry out the purposes of the Legal Services
		  Corporation Act of 1974, $396,106,000, of which
		  $370,506,000 is for basic field programs and
		  required independent audits; $4,200,000 is for
		  the Office of Inspector General, of which such amounts as may be necessary may
		  be used to conduct additional audits of recipients;
		  $17,000,000 is for management and grants
		  oversight; $3,400,000 is for client self-help
		  and information technology; and $1,000,000 is
		  for loan repayment assistance: 
		  Provided, That the Legal Services
		  Corporation may continue to provide locality pay to officers and employees at a
		  rate no greater than that provided by the Federal Government to Washington,
		  DC-based employees as authorized by 5 U.S.C. 5304, notwithstanding section
		  1005(d) of the Legal Services Corporation Act, 42 U.S.C. 2996(d): 
		  Provided further, That
		  the authorities provided in section 205 of this Act shall be applicable to the
		  Legal Services Corporation.
			Administrative provision—legal services
		  corporationNone of the funds
		  appropriated in this Act to the Legal Services Corporation shall be expended
		  for any purpose prohibited or limited by, or contrary to any of the provisions
		  of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all
		  funds appropriated in this Act to the Legal Services Corporation shall be
		  subject to the same terms and conditions set forth in such sections, except
		  that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to
		  refer instead to 2011 and 2012, respectively.
			Section 504 of the Departments of Commerce,
		  Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
		  1996 (as contained in Public Law 104–134) is
		  amended:
				(1)in subsection (a), in the matter preceding
			 paragraph (1), by inserting after ) the following: that
			 uses Federal funds (or funds from any source with regard to paragraphs (14) and
			 (15) in a manner;
				(2)by striking subsection (d); and
				(3)by redesignating subsections (e) and (f) as
			 subsections (d) and (e), respectively.
				Marine mammal
		  commission
			Salaries and expensesFor necessary expenses of the Marine Mammal
		  Commission as authorized by title II of Public Law 92–522,
		  $3,025,000.
			Office of the united states trade
		  representative
			Salaries and expensesFor necessary expenses of the Office of the
		  United States Trade Representative, including the hire of passenger motor
		  vehicles and the employment of experts and consultants as authorized by 5
		  U.S.C. 3109, $46,775,000, of which
		  $1,000,000 shall remain available until
		  expended: 
		  Provided, That not to exceed
		  $93,000 shall be available for official
		  reception and representation expenses.
			State justice
		  institute
			Salaries and expensesFor necessary expenses of the State Justice
		  Institute, as authorized by the State Justice Institute Authorization Act of
		  1984 (42 U.S.C. 10701 et seq.) $5,019,000, of
		  which $500,000 shall remain available until
		  September 30, 2013: 
		  Provided, That not to exceed
		  $1,875 shall be available for official reception
		  and representation expenses.
			Commission on Wartime Relocation and
		  Internment of Latin Americans of Japanese
		  Descent
			salaries and expensesFor necessary expenses to carry out the
		  activities of the Commission on Wartime Relocation and Internment of Latin
		  Americans of Japanese Descent, as authorized by section 541 of this Act,
		  $1,700,000 shall be available until
		  expended.
			VGeneral provisions
			501.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes not authorized by
			 the Congress.
			502.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			503.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract, pursuant to 5
			 U.S.C. 3109, shall be limited to those contracts where such expenditures are a
			 matter of public record and available for public inspection, except where
			 otherwise provided under existing law, or under existing Executive order issued
			 pursuant to existing law.
			504.If any provision of this Act or the
			 application of such provision to any person or circumstances shall be held
			 invalid, the remainder of the Act and the application of each provision to
			 persons or circumstances other than those as to which it is held invalid shall
			 not be affected thereby.
			505.(a)None of the funds provided under this Act,
			 or provided under previous appropriations Acts to the agencies funded by this
			 Act that remain available for obligation or expenditure in fiscal year 2012, or
			 provided from any accounts in the Treasury of the United States derived by the
			 collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure through the reprogramming of funds
			 that—
					(1)creates or initiates a new program, project
			 or activity, unless the House and Senate Committees on Appropriations are
			 notified 15 days in advance of such reprogramming of funds;
					(2)eliminates a program, project or activity,
			 unless the House and Senate Committees on Appropriations are notified 15 days
			 in advance of such reprogramming of funds;
					(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or restricted by
			 this Act, unless the House and Senate Committees on Appropriations are notified
			 15 days in advance of such reprogramming of funds;
					(4)relocates an office or employees, unless
			 the House and Senate Committees on Appropriations are notified 15 days in
			 advance of such reprogramming of funds;
					(5)reorganizes or renames offices, programs or
			 activities, unless the House and Senate Committees on Appropriations are
			 notified 15 days in advance of such reprogramming of funds;
					(6)contracts out or privatizes any functions
			 or activities presently performed by Federal employees, unless the House and
			 Senate Committees on Appropriations are notified 15 days in advance of such
			 reprogramming of funds;
					(7)proposes to use funds directed for a
			 specific activity by either the House or Senate Committee on Appropriations for
			 a different purpose, unless the House and Senate Committees on Appropriations
			 are notified 15 days in advance of such reprogramming of funds;
					(8)augments funds for existing programs,
			 projects or activities in excess of $500,000 or
			 10 percent, whichever is less, or reduces by 10 percent funding for any
			 program, project or activity, or numbers of personnel by 10 percent as approved
			 by Congress, unless the House and Senate Committees on Appropriations are
			 notified 15 days in advance of such reprogramming of funds; or
					(9)results from any general savings, including
			 savings from a reduction in personnel, which would result in a change in
			 existing programs, projects or activities as approved by Congress, unless the
			 House and Senate Committees on Appropriations are notified 15 days in advance
			 of such reprogramming of funds.
					(b)None of the funds in provided under this
			 Act, or provided under previous appropriations Acts to the agencies funded by
			 this Act that remain available for obligation or expenditure in fiscal year
			 2012, or provided from any accounts in the Treasury of the United States
			 derived by the collection of fees available to the agencies funded by this Act,
			 shall be available for obligation or expenditure through the reprogramming of
			 funds after August 1, except in extraordinary circumstances, and only after the
			 House and Senate Committees on Appropriations are notified 30 days in advance
			 of such reprogramming of funds.
				506.Hereafter, none of the funds made available
			 in this or any other Act may be used to implement, administer, or enforce any
			 guidelines of the Equal Employment Opportunity Commission covering harassment
			 based on religion, when it is made known to the Federal entity or official to
			 which such funds are made available that such guidelines do not differ in any
			 respect from the proposed guidelines published by the Commission on October 1,
			 1993 (58 Fed. Reg. 51266).
			507.If it has been finally determined by a
			 court or Federal agency that any person intentionally affixed a label bearing a
			 Made in America inscription, or any inscription with the same
			 meaning, to any product sold in or shipped to the United States that is not
			 made in the United States, the person shall be ineligible to receive any
			 contract or subcontract made with funds made available in this Act, pursuant to
			 the debarment, suspension, and ineligibility procedures described in sections
			 9.400 through 9.409 of title 48, Code of Federal Regulations.
			508.The Departments of Commerce and Justice,
			 the National Science Foundation, and the National Aeronautics and Space
			 Administration, shall provide to the House and Senate Committees on
			 Appropriations a quarterly accounting of the cumulative balances of any
			 unobligated funds that were received by such agency during any previous fiscal
			 year.
			509.Any costs incurred by a department or
			 agency funded under this Act resulting from, or to prevent, personnel actions
			 taken in response to funding reductions included in this Act shall be absorbed
			 within the total budgetary resources available to such department or agency: 
			 Provided, That the authority to
			 transfer funds between appropriations accounts as may be necessary to carry out
			 this section is provided in addition to authorities included elsewhere in this
			 Act: 
			 Provided further,
			 That use of funds to carry out this section shall be treated as a reprogramming
			 of funds under section 505 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set forth in
			 that section.
			510.None of the funds provided by this Act
			 shall be available to promote the sale or export of tobacco or tobacco
			 products, or to seek the reduction or removal by any foreign country of
			 restrictions on the marketing of tobacco or tobacco products, except for
			 restrictions which are not applied equally to all tobacco or tobacco products
			 of the same type.
			511.None of the funds appropriated pursuant to
			 this Act or any other provision of law may be used for—
				(1)the implementation of any tax or fee in
			 connection with the implementation of subsection 922(t) of title 18, United
			 States Code; and
				(2)any system to implement subsection 922(t)
			 of title 18, United States Code, that does not require and result in the
			 destruction of any identifying information submitted by or on behalf of any
			 person who has been determined not to be prohibited from possessing or
			 receiving a firearm no more than 24 hours after the system advises a Federal
			 firearms licensee that possession or receipt of a firearm by the prospective
			 transferee would not violate subsection (g) or (n) of section 922 of title 18,
			 United States Code, or State law.
				512.Notwithstanding any other provision of law,
			 amounts deposited or available in the Fund established under 42 U.S.C. 10601 in
			 any fiscal year in excess of $705,000,000 shall
			 not be available for obligation until the following fiscal year.
			513.None of the funds made available to the
			 Department of Justice in this Act may be used to discriminate against or
			 denigrate the religious or moral beliefs of students who participate in
			 programs for which financial assistance is provided from those funds, or of the
			 parents or legal guardians of such students.
			514.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriations Act.
			515.Any funds provided in this Act used to
			 implement E-Government Initiatives shall be subject to the procedures set forth
			 in section 505 of this Act.
			516.(a)Tracing studies conducted by the Bureau of
			 Alcohol, Tobacco, Firearms and Explosives are released without adequate
			 disclaimers regarding the limitations of the data.
				(b)The Bureau of Alcohol, Tobacco, Firearms
			 and Explosives shall include in all such data releases, language similar to the
			 following that would make clear that trace data cannot be used to draw broad
			 conclusions about firearms-related crime:
					(1)Firearm traces are designed to assist law
			 enforcement authorities in conducting investigations by tracking the sale and
			 possession of specific firearms. Law enforcement agencies may request firearms
			 traces for any reason, and those reasons are not necessarily reported to the
			 Federal Government. Not all firearms used in crime are traced and not all
			 firearms traced are used in crime.
					(2)Firearms selected for tracing are not
			 chosen for purposes of determining which types, makes, or models of firearms
			 are used for illicit purposes. The firearms selected do not constitute a random
			 sample and should not be considered representative of the larger universe of
			 all firearms used by criminals, or any subset of that universe. Firearms are
			 normally traced to the first retail seller, and sources reported for firearms
			 traced do not necessarily represent the sources or methods by which firearms in
			 general are acquired for use in crime.
					517.(a)The Inspectors General of the Department of
			 Commerce, the Department of Justice, the National Aeronautics and Space
			 Administration, the National Science Foundation, and the Legal Services
			 Corporation shall conduct audits, pursuant to the Inspector General Act (5
			 U.S.C. App.), of grants or contracts for which funds are appropriated by this
			 Act, and shall submit reports to Congress on the progress of such audits, which
			 may include preliminary findings and a description of areas of particular
			 interest, within 180 days after initiating such an audit and every 180 days
			 thereafter until any such audit is completed.
				(b)Within 60 days after the date on which an
			 audit described in subsection (a) by an Inspector General is completed, the
			 Secretary, Attorney General, Administrator, Director, or President, as
			 appropriate, shall make the results of the audit available to the public on the
			 Internet website maintained by the Department, Administration, Foundation, or
			 Corporation, respectively. The results shall be made available in redacted form
			 to exclude—
					(1)any matter described in section 552(b) of
			 title 5, United States Code; and
					(2)sensitive personal information for any
			 individual, the public access to which could be used to commit identity theft
			 or for other inappropriate or unlawful purposes.
					(c)A grant or contract funded by amounts
			 appropriated by this Act may not be used for the purpose of defraying the costs
			 of a banquet or conference that is not directly and programmatically related to
			 the purpose for which the grant or contract was awarded, such as a banquet or
			 conference held in connection with planning, training, assessment, review, or
			 other routine purposes related to a project funded by the grant or
			 contract.
				(d)Any person awarded a grant or contract
			 funded by amounts appropriated by this Act shall submit a statement to the
			 Secretary of Commerce, the Attorney General, the Administrator, Director, or
			 President, as appropriate, certifying that no funds derived from the grant or
			 contract will be made available through a subcontract or in any other manner to
			 another person who has a financial interest in the person awarded the grant or
			 contract.
				(e)The provisions of the preceding subsections
			 of this section shall take effect 30 days after the date on which the Director
			 of the Office of Management and Budget, in consultation with the Director of
			 the Office of Government Ethics, determines that a uniform set of rules and
			 requirements, substantially similar to the requirements in such subsections,
			 consistently apply under the executive branch ethics program to all Federal
			 departments, agencies, and entities.
				518.None of the funds appropriated or otherwise
			 made available under this Act may be used to issue patents on claims directed
			 to or encompassing a human organism.
			519.None of the funds made available in this
			 Act shall be used in any way whatsoever to support or justify the use of
			 torture by any official or contract employee of the United States
			 Government.
			520.(a)Notwithstanding any other provision of law
			 or treaty, none of the funds appropriated or otherwise made available under
			 this Act or any other Act may be expended or obligated by a department, agency,
			 or instrumentality of the United States to pay administrative expenses or to
			 compensate an officer or employee of the United States in connection with
			 requiring an export license for the export to Canada of components, parts,
			 accessories or attachments for firearms listed in Category I, section 121.1 of
			 title 22, Code of Federal Regulations (International Trafficking in Arms
			 Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total
			 value not exceeding $500 wholesale in any
			 transaction, provided that the conditions of subsection (b) of this section are
			 met by the exporting party for such articles.
				(b)The foregoing exemption from obtaining an
			 export license—
					(1)does not exempt an exporter from filing any
			 Shipper’s Export Declaration or notification letter required by law, or from
			 being otherwise eligible under the laws of the United States to possess, ship,
			 transport, or export the articles enumerated in subsection (a); and
					(2)does not permit the export without a
			 license of—
						(A)fully automatic firearms and components and
			 parts for such firearms, other than for end use by the Federal Government, or a
			 Provincial or Municipal Government of Canada;
						(B)barrels, cylinders, receivers (frames) or
			 complete breech mechanisms for any firearm listed in Category I, other than for
			 end use by the Federal Government, or a Provincial or Municipal Government of
			 Canada; or
						(C)articles for export from Canada to another
			 foreign destination.
						(c)In accordance with this section, the
			 District Directors of Customs and postmasters shall permit the permanent or
			 temporary export without a license of any unclassified articles specified in
			 subsection (a) to Canada for end use in Canada or return to the United States,
			 or temporary import of Canadian-origin items from Canada for end use in the
			 United States or return to Canada for a Canadian citizen.
				(d)The President may require export licenses
			 under this section on a temporary basis if the President determines, upon
			 publication first in the Federal Register, that the Government of Canada has
			 implemented or maintained inadequate import controls for the articles specified
			 in subsection (a), such that a significant diversion of such articles has and
			 continues to take place for use in international terrorism or in the escalation
			 of a conflict in another nation. The President shall terminate the requirements
			 of a license when reasons for the temporary requirements have ceased.
				521.Notwithstanding any other provision of law,
			 no department, agency, or instrumentality of the United States receiving
			 appropriated funds under this Act or any other Act shall obligate or expend in
			 any way such funds to pay administrative expenses or the compensation of any
			 officer or employee of the United States to deny any application submitted
			 pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section
			 478.112 or .113, for a permit to import United States origin curios or
			 relics firearms, parts, or ammunition.
			522.None of the funds made available in this
			 Act may be used to include in any new bilateral or multilateral trade agreement
			 the text of—
				(1)paragraph 2 of article 16.7 of the United
			 States-Singapore Free Trade Agreement;
				(2)paragraph 4 of article 17.9 of the United
			 States-Australia Free Trade Agreement; or
				(3)paragraph 4 of article 15.9 of the United
			 States-Morocco Free Trade Agreement.
				523.None of the funds made available in this
			 Act may be used to authorize or issue a national security letter in
			 contravention of any of the following laws authorizing the Federal Bureau of
			 Investigation to issue national security letters: The Right to Financial
			 Privacy Act; The Electronic Communications Privacy Act; The Fair Credit
			 Reporting Act; The National Security Act of 1947; USA PATRIOT Act; and the laws
			 amended by these Acts.
			524.If at any time during any quarter, the
			 program manager of a project within the jurisdiction of the Departments of
			 Commerce or Justice, the National Aeronautics and Space Administration, or the
			 National Science Foundation totaling more than
			 $75,000,000 has reasonable cause to believe that
			 the total program cost has increased by 10 percent, the program manager shall
			 immediately inform the Secretary, Administrator, or Director. The Secretary,
			 Administrator, or Director shall notify the House and Senate Committees on
			 Appropriations within 30 days in writing of such increase, and shall include in
			 such notice: the date on which such determination was made; a statement of the
			 reasons for such increases; the action taken and proposed to be taken to
			 control future cost growth of the project; changes made in the performance or
			 schedule milestones and the degree to which such changes have contributed to
			 the increase in total program costs or procurement costs; new estimates of the
			 total project or procurement costs; and a statement validating that the
			 project’s management structure is adequate to control total project or
			 procurement costs.
			525.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for intelligence or
			 intelligence related activities are deemed to be specifically authorized by the
			 Congress for purposes of section 504 of the National Security Act of 1947 (50
			 U.S.C. 414) during fiscal year 2012 until the enactment of the Intelligence
			 Authorization Act for fiscal year 2012.
			526.The Departments, agencies, and commissions
			 funded under this Act, shall establish and maintain on the homepages of their
			 Internet websites—
				(1)a direct link to the Internet websites of
			 their Offices of Inspectors General; and
				(2)a mechanism on the Offices of Inspectors
			 General website by which individuals may anonymously report cases of waste,
			 fraud, or abuse with respect to those Departments, agencies, and
			 commissions.
				527.None of the funds appropriated or otherwise
			 made available by this Act may be used to enter into a contract in an amount
			 greater than $5,000,000 or to award a grant in
			 excess of such amount unless the prospective contractor or grantee certifies in
			 writing to the agency awarding the contract or grant that, to the best of its
			 knowledge and belief, the contractor or grantee has filed all Federal tax
			 returns required during the three years preceding the certification, has not
			 been convicted of a criminal offense under the Internal Revenue Code of 1986,
			 and has not, more than 90 days prior to certification, been notified of any
			 unpaid Federal tax assessment for which the liability remains unsatisfied,
			 unless the assessment is the subject of an installment agreement or offer in
			 compromise that has been approved by the Internal Revenue Service and is not in
			 default, or the assessment is the subject of a non-frivolous administrative or
			 judicial proceeding.
			528.None of the funds appropriated or otherwise
			 made available in this Act may be used in a manner that is inconsistent with
			 the principal negotiating objective of the United States with respect to trade
			 remedy laws to preserve the ability of the United States—
				(1)to enforce vigorously its trade laws,
			 including antidumping, countervailing duty, and safeguard laws;
				(2)to avoid agreements that—
					(A)lessen the effectiveness of domestic and
			 international disciplines on unfair trade, especially dumping and subsidies;
			 or
					(B)lessen the effectiveness of domestic and
			 international safeguard provisions, in order to ensure that United States
			 workers, agricultural producers, and firms can compete fully on fair terms and
			 enjoy the benefits of reciprocal trade concessions; and
					(3)to address and remedy market distortions
			 that lead to dumping and subsidization, including overcapacity, cartelization,
			 and market-access barriers.
				(Rescissions)
			529.(a)Of the unobligated balances available to
			 the Department of Commerce, the following funds are hereby rescinded, not later
			 than September 30, 2012, from the following account in the specified
			 amount:
					(1)National Telecommunications and
			 Information Administration, Information Infrastructure Grants,
			 $2,000,000; and
					(2)National Oceanic and Atmospheric
			 Administration, Foreign Fishing Observer Fund,
			 $350,000.
					(b)Of the amounts made available under section
			 3010 of the Deficit Reduction Act of 2005 (47 U.S.C. 309 note),
			 $4,300,000 in unobligated balances are hereby
			 rescinded.
				(c)Of the unobligated balances available to
			 the Department of Justice from prior appropriations, the following funds are
			 hereby rescinded, not later than September 30, 2012, from the following
			 accounts in the specified amounts—
					(1)Working Capital Fund,
			 $40,000,000;
					(2)Legal Activities, Assets Forfeiture
			 Fund, $620,000,000;
					(3)United States Marshals Service,
			 Salaries and Expenses,
			 $7,200,000;
					(4)Drug Enforcement Administration,
			 Salaries and Expenses,
			 $30,000,000;
					(5)Federal Prison System, Buildings and
			 Facilities, $35,000,000;
					(6)Office of Justice Programs,
			 $42,600,000;
					(7)Community Oriented Policing
			 Services, $10,200,000; and
					(8)Office on Violence Against
			 Women, $5,000,000.
					(d)Within 30 days of enactment of this Act,
			 the Department of Justice shall submit to the Committees on Appropriations of
			 the House of Representatives and the Senate a report specifying the amount of
			 each rescission made pursuant to this section.
				(e)The rescissions contained in this section
			 shall not apply to funds provided in this Act.
				530.None of the funds made available in this
			 Act may be used to purchase first class or premium airline travel in
			 contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code
			 of Federal Regulations.
			531.None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than 50
			 employees from a Federal department or agency at any single conference
			 occurring outside the United States.
			532.None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to transfer, release, or
			 assist in the transfer or release to or within the United States, its
			 territories, or possessions Khalid Sheikh Mohammed or any other detainee
			 who—
				(1)is not a United States citizen or a member
			 of the Armed Forces of the United States; and
				(2)is or was held on or after June 24, 2009,
			 at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of
			 Defense.
				533.(a)None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to construct, acquire, or
			 modify any facility in the United States, its territories, or possessions to
			 house any individual described in subsection (c) for the purposes of detention
			 or imprisonment in the custody or under the effective control of the Department
			 of Defense.
				(b)The prohibition in subsection (a) shall not
			 apply to any modification of facilities at United States Naval Station,
			 Guantanamo Bay, Cuba.
				(c)An individual described in this subsection
			 is any individual who, as of June 24, 2009, is located at United States Naval
			 Station, Guantanamo Bay, Cuba, and who—
					(1)is not a citizen of the United States or a
			 member of the Armed Forces of the United States; and
					(2)is—
						(A)in the custody or under the effective
			 control of the Department of Defense; or
						(B)otherwise under detention at United States
			 Naval Station, Guantanamo Bay, Cuba.
						534.None of the funds made available under this
			 Act may be distributed to the Association of Community Organizations for Reform
			 Now (ACORN) or its subsidiaries.
			535.To the extent practicable, funds made
			 available in this Act should be used to purchase light bulbs that are
			 Energy Star qualified or have the Federal Energy
			 Management Program designation.
			536.The Director of the Office of Management
			 and Budget shall instruct any department, agency, or instrumentality of the
			 United States Government receiving funds appropriated under this Act to track
			 undisbursed balances in expired grant accounts and include in its annual
			 performance plan and performance and accountability reports the
			 following:
				(1)Details on future action the department,
			 agency, or instrumentality will take to resolve undisbursed balances in expired
			 grant accounts.
				(2)The method that the department, agency, or
			 instrumentality uses to track undisbursed balances in expired grant
			 accounts.
				(3)Identification of undisbursed balances in
			 expired grant accounts that may be returned to the Treasury of the United
			 States.
				(4)In the preceding 3 fiscal years, details on
			 the total number of expired grant accounts with undisbursed balances (on the
			 first day of each fiscal year) for the department, agency, or instrumentality
			 and the total finances that have not been obligated to a specific project
			 remaining in the accounts.
				537.None of the funds made available in this
			 Act may be used to relocate the Bureau of the Census or employees from the
			 Department of Commerce to the jurisdiction of the Executive Office of the
			 President.
			538.(a)The head of any department, agency, board
			 or commission funded by this Act shall submit quarterly reports to the
			 Inspector General, or the senior ethics official for any entity without an
			 inspector general, of the appropriate department, agency, board or commission
			 regarding the costs and contracting procedures relating to each conference held
			 by the department, agency, board or commission during fiscal year 2012 for
			 which the cost to the Government was more than
			 $20,000.
				(b)Each report submitted under subsection (a)
			 shall include, for each conference described in that subsection held during the
			 applicable quarter—
					(1)a description of the subject of and number
			 of participants attending that conference;
					(2)a detailed statement of the costs to the
			 Government relating to that conference, including—
						(A)the cost of any food or beverages;
						(B)the cost of any audio-visual services;
			 and
						(C)a discussion of the methodology used to
			 determine which costs relate to that conference; and
						(3)a description of the contracting procedures
			 relating to that conference, including—
						(A)whether contracts were awarded on a
			 competitive basis for that conference; and
						(B)a discussion of any cost comparison
			 conducted by the department, agency, board or commission in evaluating
			 potential contractors for that conference.
						539.(a)None of the funds made available in this
			 Act may be used to maintain or establish a computer network unless such network
			 blocks the viewing, downloading, and exchanging of pornography.
				(b)Nothing in subsection (a) shall limit the
			 use of funds necessary for any Federal, State, tribal, or local law enforcement
			 agency or any other entity carrying out criminal investigations, prosecution,
			 or adjudication activities.
				540.The Departments of Commerce and Justice,
			 the National Aeronautics and Space Administration, and the National Science
			 Foundation are directed to submit spending plans, signed by the respective
			 department or agency head, to the House and Senate Committees on Appropriations
			 within 30 days of enactment of this Act.
				Commission on Wartime Relocation and
		  Internment of Latin Americans of Japanese
		  Descent
				541.(a)FindingsBased on a preliminary study published in
			 December 1982 by the Commission on Wartime Relocation and Internment of
			 Civilians, Congress finds the following:
					(1)During World War II, the United
			 States—
						(A)expanded its internment program and
			 national security investigations to conduct the program and investigations in
			 Latin America; and
						(B)financed relocation to the United States,
			 and internment, of approximately 2,300 Latin Americans of Japanese descent, for
			 the purpose of exchanging the Latin Americans of Japanese descent for United
			 States citizens held by Axis countries.
						(2)Approximately 2,300 men, women, and
			 children of Japanese descent from 13 Latin American countries were held in the
			 custody of the Department of State in internment camps operated by the
			 Immigration and Naturalization Service from 1941 through 1948.
					(3)Those men, women, and children
			 either—
						(A)were arrested without a warrant, hearing,
			 or indictment by local police, and sent to the United States for internment;
			 or
						(B)in some cases involving women and children,
			 voluntarily entered internment camps to remain with their arrested husbands,
			 fathers, and other male relatives.
						(4)Passports held by individuals who were
			 Latin Americans of Japanese descent were routinely confiscated before the
			 individuals arrived in the United States, and the Department of State ordered
			 United States consuls in Latin American countries to refuse to issue visas to
			 the individuals prior to departure.
					(5)Despite their involuntary arrival, Latin
			 American internees of Japanese descent were considered to be and treated as
			 illegal entrants by the Immigration and Naturalization Service. Thus, the
			 internees became illegal aliens in United States custody who were subject to
			 deportation proceedings for immediate removal from the United States. In some
			 cases, Latin American internees of Japanese descent were deported to Axis
			 countries to enable the United States to conduct prisoner exchanges.
					(6)Approximately 2,300 men, women, and
			 children of Japanese descent were relocated from their homes in Latin America,
			 detained in internment camps in the United States, and in some cases, deported
			 to Axis countries to enable the United States to conduct prisoner
			 exchanges.
					(7)The Commission on Wartime Relocation and
			 Internment of Civilians studied Federal actions conducted pursuant to Executive
			 Order 9066 (relating to authorizing the Secretary of War to prescribe military
			 areas). Although the United States program of interning Latin Americans of
			 Japanese descent was not conducted pursuant to Executive Order 9066, an
			 examination of that extraordinary program is necessary to establish a complete
			 account of Federal actions to detain and intern civilians of enemy or foreign
			 nationality, particularly of Japanese descent. Although historical documents
			 relating to the program exist in distant archives, the Commission on Wartime
			 Relocation and Internment of Civilians did not research those documents.
					(8)Latin American internees of Japanese
			 descent were a group not covered by the Civil Liberties Act of 1988 (50 U.S.C.
			 App. 1989b et seq.), which formally apologized and provided compensation
			 payments to former Japanese Americans interned pursuant to Executive Order
			 9066.
					(b)PurposeThe purpose of this section is to establish
			 a fact-finding Commission to extend the study of the Commission on Wartime
			 Relocation and Internment of Civilians to investigate and determine facts and
			 circumstances surrounding the relocation, internment, and deportation to Axis
			 countries of Latin Americans of Japanese descent from December 1941 through
			 February 1948, and the impact of those actions by the United States, and to
			 recommend appropriate remedies, if any, based on preliminary findings by the
			 original Commission and new discoveries.
				(c)Establishment of the Commission
					(1)In generalThere is established the Commission on
			 Wartime Relocation and Internment of Latin Americans of Japanese descent
			 (referred to in this section as the Commission).
					(2)CompositionThe Commission shall be composed of 9
			 members, who shall be appointed not later than 60 days after the date of
			 enactment of this section, of whom—
						(A)3 members shall be appointed by the
			 President;
						(B)3 members shall be appointed by the Speaker
			 of the House of Representatives, on the joint recommendation of the majority
			 leader of the House of Representatives and the minority leader of the House of
			 Representatives; and
						(C)3 members shall be appointed by the
			 President pro tempore of the Senate, on the joint recommendation of the
			 majority leader of the Senate and the minority leader of the Senate.
						(3)Period of appointment;
			 vacanciesMembers shall be
			 appointed for the life of the Commission. A vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment was made.
					(4)Meetings
						(A)First meetingThe President shall call the first meeting
			 of the Commission not later than the later of—
							(i)60 days after the date of enactment of this
			 section; or
							(ii)30 days after the date of enactment of
			 legislation making appropriations to carry out this section.
							(B)Subsequent meetingsExcept as provided in subparagraph (A), the
			 Commission shall meet at the call of the Chairperson.
						(5)QuorumFive members of the Commission shall
			 constitute a quorum, but a lesser number of members may hold hearings.
					(6)Chairperson and vice
			 chairpersonThe Commission
			 shall elect a Chairperson and Vice Chairperson from among its members. The
			 Chairperson and Vice Chairperson shall serve for the life of the
			 Commission.
					(d)Duties of the Commission
					(1)In generalThe Commission shall—
						(A)extend the study of the Commission on
			 Wartime Relocation and Internment of Civilians, established by the Commission
			 on Wartime Relocation and Internment of Civilians Act—
							(i)to investigate and determine facts and
			 circumstances surrounding the United States' relocation, internment, and
			 deportation to Axis countries of Latin Americans of Japanese descent from
			 December 1941 through February 1948, and the impact of those actions by the
			 United States; and
							(ii)in investigating those facts and
			 circumstances, to review directives of the United States Armed Forces and the
			 Department of State requiring the relocation, detention in internment camps,
			 and deportation to Axis countries of Latin Americans of Japanese descent;
			 and
							(B)recommend appropriate remedies, if any,
			 based on preliminary findings by the original Commission and new
			 discoveries.
						(2)ReportNot later than 1 year after the date of the
			 first meeting of the Commission pursuant to subsection (c)(4)(A), the
			 Commission shall submit a written report to Congress, which shall contain
			 findings resulting from the investigation conducted under paragraph (1)(A) and
			 recommendations described in paragraph (1)(B).
					(e)Powers of the Commission
					(1)HearingsThe Commission or, at its direction, any
			 subcommittee or member of the Commission, may, for the purpose of carrying out
			 this section—
						(A)hold such public hearings in such cities
			 and countries, sit and act at such times and places, take such testimony,
			 receive such evidence, and administer such oaths as the Commission or such
			 subcommittee or member considers advisable; and
						(B)require, by subpoena or otherwise, the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, documents, tapes, and materials as
			 the Commission or such subcommittee or member considers advisable.
						(2)Issuance and enforcement of
			 subpoenas
						(A)IssuanceSubpoenas issued under paragraph (1) shall
			 bear the signature of the Chairperson of the Commission and shall be served by
			 any person or class of persons designated by the Chairperson for that
			 purpose.
						(B)EnforcementIn the case of contumacy or failure to obey
			 a subpoena issued under paragraph (1), the United States district court for the
			 judicial district in which the subpoenaed person resides, is served, or may be
			 found may issue an order requiring such person to appear at any designated
			 place to testify or to produce documentary or other evidence. Any failure to
			 obey the order of the court may be punished by the court as a contempt of that
			 court.
						(3)Witness allowances and feesSection 1821 of title 28, United States
			 Code, shall apply to witnesses requested or subpoenaed to appear at any hearing
			 of the Commission. The per diem and mileage allowances for witnesses shall be
			 paid from funds available to pay the expenses of the Commission.
					(4)Information from Federal
			 agenciesThe Commission may
			 secure directly from any Federal department or agency such information as the
			 Commission considers necessary to perform its duties. Upon request of the
			 Chairperson of the Commission, the head of such department or agency shall
			 furnish such information to the Commission.
					(5)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the Federal Government.
					(f)Personnel and administrative
			 provisions
					(1)Compensation of membersEach member of the Commission who is not an
			 officer or employee of the Federal Government shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which such member is engaged
			 in the performance of the duties of the Commission. All members of the
			 Commission who are officers or employees of the United States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
					(2)Travel expensesThe members of the Commission shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Commission.
					(3)Staff
						(A)In generalThe Chairperson of the Commission may,
			 without regard to the civil service laws and regulations, appoint and terminate
			 the employment of such personnel as may be necessary to enable the Commission
			 to perform its duties.
						(B)CompensationThe Chairperson of the Commission may fix
			 the compensation of the personnel without regard to chapter 51 and subchapter
			 III of chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates, except that the rate of pay for the
			 personnel may not exceed the rate payable for level V of the Executive Schedule
			 under section 5316 of such title.
						(4)Detail of government
			 employeesAny Federal
			 Government employee may be detailed to the Commission without reimbursement,
			 and such detail shall be without interruption or loss of civil service status
			 or privilege.
					(5)Procurement of temporary and intermittent
			 servicesThe Chairperson of
			 the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals that do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
					(6)Other administrative mattersThe Commission may—
						(A)enter into agreements with the
			 Administrator of General Services to procure necessary financial and
			 administrative services;
						(B)enter into contracts to procure supplies,
			 services, and property; and
						(C)enter into contracts with Federal, State,
			 or local agencies, or private institutions or organizations, for the conduct of
			 research or surveys, the preparation of reports, and other activities necessary
			 to enable the Commission to perform its duties.
						(g)TerminationThe Commission shall terminate 90 days
			 after the date on which the Commission submits its report to Congress under
			 subsection (d)(2).
				(h)Authorization of appropriations
					(1)In generalThere are authorized to be appropriated
			 such sums as may be necessary to carry out this section.
					(2)AvailabilityAny sums appropriated under the
			 authorization contained in this subsection shall remain available, without
			 fiscal year limitation, until expended.
					This Act may be cited as the
		  Commerce, Justice, Science, and
		  Related Agencies Appropriations Act,
		  2012.
			
	
		September 15, 2011
		Read twice and placed on
		  the calendar
	
